Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 13 February 2003.
Mr President, since submitting that request to you I now speak not just on behalf of the 36 Members but on behalf of my group. I wish to draw the House's attention to reports which have appeared in the Belgian, German and UK newspapers this weekend which relate to quite serious allegations that the European Parliament and also Members of the Commission may have been misled in relation to elements of the evidence in the Andreasen affair. This arises in the context of a report apparently commissioned by Commissioner Kinnock prior to suspending the Commission accountant. Both the press and Commission sources have extensively quoted from this report. It is essential that the report is published in full forthwith so that the House has the full facts concerning this matter. It is important not just in the context of the whole Andreasen affair but also in the context of the budget discharge procedure which is to be undertaken during the next few weeks.
The Commission cannot choose to engage in selective briefing of extracts from Commission papers and then claim general confidentiality in relation to those same documents in the context of the framework agreement. For that reason, I propose to the House that tomorrow at 5 p.m., when the Commission attends, the Commission should explain its position in relation to this document, which is allegedly a report from the head of internal audit making these serious allegations. That document should be published and this House should be in a position to form a view in relation to it. I therefore ask for the House's agreement to my proposal that the Commission is requested to come to this House at 5 p.m. tomorrow in order to deal with these serious allegations.
Mr President, I thought the Loch Ness Monster appeared in summer, but it now seems, on this issue, that it appears throughout the year.
This is the fifth or sixth occasion on which Parliament has not followed its Rules of Procedure. Mr Evans has quite rightly said that these issues must be dealt with within the discharge procedure and must be debated in the Committee on Budgetary Control.
Therefore, my group believes that, when dealing with these issues, rather than taking advantage of certain leaks which have appeared on one weekend in the press of certain countries, of which I believe the majority of this House have no knowledge, and while I have every respect for the principle of freedom of expression, we must abide by our procedures and adhere to our Rules of Procedure, as well as respecting the Treaties and the specific institution of the Commission.
Therefore, Mr President, we are opposed to this absolutely untimely proposal and we believe that Parliament should continue its work in accordance with the established procedures.
Mr President, it is important that we, as a House, are not rushed into precipitate action by the activities of a few journalists. As I understand it, this supposed story relates to a memo dated 21 May 2002. The reform process has come a long way since then, under the watchful eye of our Committee on Budgetary Control, which Mr Kinnock will no doubt address on this issue.
It seems to us that, taking into consideration the Casaca report which has dealt with many of these issues and the contributions to it, the matter is in fact being dealt with. I understand that the author of the memo referred to, Mr Muis, is due to attend the Committee on Budgetary Control meeting this week and I suggest that members of that committee ask him whether he would write the same kind of memo today as he wrote in May of last year. It would seem that the process has come a long way forward and this is probably a storm in a teacup.
Mr President, ladies and gentlemen, I believe we should be extremely careful. If the letter we have received today, or the memorandum, call it what you will, is correct, there are some genuine problems, some very serious problems. First of all, then, the competent committee will have to discuss these problems, and depending on what it then decides, Parliament will need to submit a proposal for a report, particularly since we are to hold a debate on the discharge procedure at the next Brussels part-session.
I cannot see why we should debate an issue without first having discussed it within the competent committee and I really have had enough of dancing to the tune of journalists' so-called discoveries. Parliament is not at the beck and call of the media and Parliament must have its own rhythm of working, or we will end up putting any old thing on the agenda.
Mr President, the fact is that it was only at the weekend that a note reached me; it dates back to last year and I am utterly astonished by it. The reason for my astonishment is that this note had not previously come to light following the many questions we had put to the Commission, particularly concerning the book-keeping and accounts, and because it is obviously not through the Commission that it has found its way to me. I do not know whether other Members have had a copy, and have not, as yet, had the chance to seek further information about this. For now, though, that is of secondary importance.
What is important, though, is the fact - which I note with amazement - that the Director-General of internal audit is due to join us for the meeting scheduled for 7 p.m. today. I know nothing about this, though, and he has not even been invited. I have tried to reach him by phone in order to get some information about this note, but have not, for the moment, been able to do so, as he was in a meeting.
Discharge will not, of course, be under discussion at this mini-conference - that will be dealt with in plenary in April - but this is, of course, vitally important right now. In eight days' time, the committee will have to vote on what we are going to do about giving discharge, and on what proposals we are going to put to plenary.
This really does make it a matter of urgency that we should have information about this. I really do not know any more when I am meant to do this if we are to be able to deal with this properly in committee. Although we will, self-evidently, be discussing it this evening, it is already my view that we should know what is going on when such a thing lands on the table, and that we should discuss it among ourselves.
Mr President, the situation is, in fact, very simple. Either the Security Council votes on Tuesday evening, or it votes on Wednesday, or it votes on Thursday. In other words, it either votes before us or after us. If it votes after us, I believe it is important for a vote to be held within the European Parliament asking the States represented on the Security Council to vote against the resolution proposed by the United Kingdom, Spain and the United States. In other words, I believe it is important for the representatives of public opinion and the European peoples to adopt a motion calling upon the States concerned to use their Security Council vote to reject the idea of war.
(Speaking to Mr Panella who was trying to interrupt him: Oh, Mr Panella, really! At least, you were alive in 1938 whereas I was not. That is the only difference and I shall put this way of thinking down to your age, because, otherwise, what you have just said is not very clever at all. Not very clever at all!)
If, however, the Security Council votes before we do, I think the European Parliament should adopt a position on this vote. In any case, therefore, as an expression of the European peoples, we should adopt a position on Wednesday on what is to be decided or what has been decided.
Mr President, ladies and gentlemen, whilst I always admire the commitment that the esteemed Mr Cohn-Bendit brings to what he has to say here, I have to ask that we stick to logic and bear in mind the way this issue has historically developed in this House. After all, Wednesday's debate, which will be a thorough one, will not be the first we have had on the terrible way the Iraq crisis is developing, and our group has always taken a stand in favour of action within the bounds set by the international community. I say this so that this may not be in doubt.
Mr Cohn-Bendit, though, knows as well as any other Member of this House that we voted on this in December. There is now no occasion for us to have a new vote every time we meet here in order to introduce new emphases; on the contrary, Parliament's position is unambiguous, as is that of our Group of the European People's Party and European Democrats, and I believe that the other groups - most of them, at any rate - want this House's position, once decided upon, to be binding, and for us not to have to make much ado about exchanging views every time. On Wednesday, everyone will have the opportunity to give an opinion, and I recommend that we do so with the gravity and seriousness of purpose that this crisis merits. That is why we oppose a new resolution.
Mr President, my group is also against a resolution, probably for slightly different reasons from Mr Poettering, because - not in December, Mr Poettering, but on 30 January - we adopted a resolution stating quite clearly that the majority of Parliament is opposed to military action without a UN resolution. It is that Parliamentary resolution, therefore, that is still valid today. If the situation were to change, it would clearly also change as far as we are concerned.
What is more, according to our information, the Security Council vote will, in any case, take place before we have had time to act in this regard.
Mr President, we are in a particularly delicate situation because a minute can last forever and events are taking place which allow us to remain hopeful that the resolution approved by a majority of Parliament in January - not December - will remain valid.
I am not going to speculate about what may happen in the Security Council. We have a debate with the President-in-Office of the Council, Mr Papandreou, on Wednesday morning and I believe that, in these circumstances, Parliament is perfectly able to reconsider the issue of the resolution at this time. We still have time and this seems much more reasonable than adopting a closed position at the moment.
Mr President, on behalf of the committee, I have asked that the vote on the resolution be postponed until the second part-session of March in Brussels.
Since this is a complex and delicate issue, we are going to hold a debate in committee this afternoon, in an extraordinary meeting, and on Wednesday we will hold another, as a result of the Commission's statement. I believe, since we are dealing with an issue which, as I have said, is delicate and on which we have to act prudently, it is better to transfer the vote on the resolution to this month's part-session in Brussels, with the presentation, of course, of the corresponding amendments by the political groups.
Mr President, I am sorry to rise to speak against my successor on an issue like this, but it seems to me that, just as we rightly ask the Committee on Budgetary Control to look at the allegations about the reform process that have been raised in some newspapers over the weekend, we should also ask the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to look urgently at this matter. What is at stake here is the possibility of the Americans coming back to us with a request for access to databases on European airline passengers which would ride roughshod over our own data protection legislation and indeed could form a major intrusion into the civil liberties of European citizens. It seems to me that, if the House does not take a position this week, then we are impotent. We ought to be stressing very strongly our opposition to what the Americans are requesting and our opposition to any potential agreement by the Commission to such a request.
Thank you, Mr President. In fact I would just like clarification on something. I am very pleased that we will be voting on this issue this week, because it is clear that information is already being passed on to the United States. We therefore urgently need this week to call a halt to this. I am not clear as to who is responsible here, however. Is it true that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs is getting down to it this evening? I would welcome that very much, but in that case we would need to draw up a resolution this evening that would have to be put to the vote on Wednesday. I would definitely welcome that. The most important thing is to arrive at a resolution this week, and the second most important thing is to leave it in the hands of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. If we are unable to do so this evening, I would like to have an urgent additional meeting tomorrow to ensure that the specialist committee retains control of this matter.
My understanding on the question of substance is that it was the preference of the groups that the committee should prepare the resolution. Unless there is an indication to the contrary, that remains so. The only issue concerns when it should be voted. The clear decision of the House is that it should be voted on Thursday of this week, as foreseen in the draft agenda.
(The order of business was thus established)
The next item is the one-minute speeches on matters of political importance.
Mr President, I should like to convey to you a message I received when I was in New York last week. I met a group called 'September 11 Families for Peaceful Tomorrows'. They are relatives of some of the victims of the 11 September atrocity and they asked me to convey to you and this House that they do not seek revenge. They do not want a war against Iraq in their name. They want a peaceful future for their children, the children of Iraq and the children of the world.
They are looking to Europe for support and in view of that I would ask you to contact President Bush and the leaders of all the Member States that are members of the Security Council, to convey the very clear decision made by this Parliament some weeks ago that there is no basis for a unilateral or pre-emptive war and that the inspectors should be given adequate time to complete the peaceful disarmament of Iraq.
I am happy to convey the views of the House to the American authorities, as I did to the Council some weeks ago.
Mr President, I would like, on behalf of my group, the Confederal Group of the European United Left/Nordic Green Left, to strongly criticise the disgraceful treatment of the dock workers earlier today in front of this building. We consider their protest to be legitimate and we support them. It should be pointed out that the aim of the proposal for a directive they are criticising is none other than to reduce salaries and, therefore, to authorise the recruitment of staff from outside the docks to do the work instead of them. This means the destruction of their status, their trade and their jobs, and we expect them to come to the European institutions bearing flowers! I find this police control unacceptable! We should listen to them, we should hear what they have to say and review the proposal for a directive accordingly.
Mr President, I too have a complaint about police repression outside the building, but it relates to Members of this House and not to dock workers. I arrived from Basle in the bus, with a number of colleagues from various countries, to find the gates barred. There was no immediate security problem, there were no demonstrators in sight, but the French police refused us admittance to the building. When I sought to exert my right as a parliamentarian to enter the building, I was physically prevented from doing so and a rather unedifying shoving and shouting match took place.
It is my understanding that for police from a Member State to obstruct parliamentarians in the course of carrying out their duties is contrary to the Treaties. It is certainly an affront to the dignity of this House. I should be grateful, therefore, if you would contact the appropriate authorities and make sure, firstly, that nothing like this ever happens again and, secondly, that the French police concerned are given appropriate retraining in the rights and responsibilities of parliamentarians.
You will understand that I am not at all opposed to the liberalisation of port services, but I too would like to lodge my objection to the paranoid way in which the French army insists on protecting our parliament building against possible demonstrators at the moment. This is, after all, not a barracks or a military academy, this is a house of representatives, and parliamentarians are being refused access to their own Parliament in a particularly arrogant, insolent way by real machos.
First they make you get out of the taxi or the car or the bus in the wrong place, and then when the taxi has gone, they tell you that you have to walk another 400 metres. There was not a single demonstrator to be seen anywhere nearby, only soldiers protecting a building and not the Members of Parliament. This is the umpteenth time the city of Strasbourg and the French Government have made it impossible to enjoy working here in Strasbourg. Either our flights are being cancelled or our cars are being taken away, and now we are even being denied access to our own Parliament. I think that you must do something about this.
Mr President, I would simply like to tell my fellow Members that I am somewhat surprised. On the one hand, they complain that there is no security in Brussels and that they are sometimes exposed to abuse. Here, where every measure is taken to guarantee your safety, you are not satisfied. You could at least be consistent!
(Applause from the right)
Mr President, I should like to raise once more the case of the plane-spotters in Greece. You will remember that they were arrested on 8 November 2001. At their trial on 26 April 2002 many of them were sentenced to terms of imprisonment, but at their appeal on 6 November 2002 those present were acquitted of all charges.
That, eventually, was the good news. The bad news is that, over four months after their acquittal, their bail money has still not been returned. At GBP 9 000 each, this is a considerable amount of money and I request that you draw this matter to the attention of the Greek presidency and ask it to take urgent action to redress this regrettable state of affairs, which is causing hardship to the plane-spotters and to their families.
We will follow that up for you.
Mr President, there is something I should like to bring to your attention. A few days ago, I visited Turkey as part of a representation of six MEPs. May I start by saying that we were delighted that Turkey has made real progress towards the Copenhagen criteria over recent months.
I should like to point out, however, that the former Member of Parliament, Leyla Zana, has been in prison for some ten years now. When Mr Erdogan's political freedom and rights were violated when he was mayor of Istanbul, we defended his human rights and political freedom here in this Chamber. We therefore expect the new government to be sensitive to the need to respect human rights; all other things being equal, it is intolerable that a Sakharov prizewinner should languish in a Turkish prison for ten years.
I should like to ask you to lobby the Turkish Government directly for the release of Leyla Zana, for her immediate and unconditional release.
As you know, that is a long-standing position of Parliament. I am happy to correspond on that matter since you have raised it again, in the light of your visit.
Mr President, I wanted to inform you and the whole of Parliament of the plight of two women, Maria and Natacha Illiasova, who, since summer 2001, have been in prison in Tallinn, Estonia. Many of us have complained to Estonia, to the Commission delegation in Tallinn, because these women were imprisoned on the grounds that a businessman had been assassinated by two professional hit-men. These women are accused of ordering the assassination. The only witness is an Estonian policeman who has declined to testify. For over 18 months, however, these women have been in prison without trial, in that they have never had a public hearing. All their hearings have taken place in camera. The officially-appointed lawyers have not provided them with any documents concerning their case or any information at all on their situation or the proceedings that are underway.
Mr President, could you resume your efforts to ensure that the law, the law as we understand it here in this House - human rights, the rights of the individual - is respected in Estonia in the case of Natacha and Maria Illiasova?
I take note of that. I will try to follow it up, as requested.
Mr President, I would like to take advantage of the presence of the Commissioner, Mrs Reding, to ask her a specific question. I refer to what must certainly have been a rather embarrassing decision on the part of the Commission to abolish budget heading B3-1026 relating to the field of sport, which supported the programme entitled 'Sport: preparatory measures for a Community policy in the field of sport', on the basis of notice No 33 published in 2002 by the DG for Culture and Sport. This programme covered two themes: sport as a tool for educating young people and combating the scourge of doping. Without warning, the Commission said that there was no longer enough money because the funds had been absorbed by enlargement, an explanation which is decidedly inappropriate, particularly given that many projects had already been carried out and also in view of the fact that next year - as you are aware, Mr President - will be the Year of Educating Young People through Sport. This was to be a programme to prepare for the Year of Sport and it has been abolished. I would like to know why.
Rather than replying now, perhaps the Commissioner could take note of that and communicate the Commission's view to the Member later.
Mr President, I have taken the floor to ask for information on the participation of the European Parliament in the ministerial segment of the Commission on Narcotic Drugs, which is to take place in Vienna on 16 and 17 April 2003, to take stock, after the first five disastrous years, of the progress made in the UN ten-year plan to combat drugs, which, in theory, should have wiped drugs off the face of the earth by 2008 but which is only bringing a resurgence of repression and suppression of individual rights and freedoms in the field.
I have just returned from a trip to South America, specifically Peru, where the battle to eliminate cultivation of the coca bush is destabilising the region and furthering the ends of terrorism. There is therefore another war that needs to be stopped. The April meeting is our chance to do so. I hope that Parliament will take part according to the proper procedures and that the Members will also make representations to the governments of their countries and call upon them to present formal demands for the revision and evaluation of the international conventions and policies on drugs.
We have a delegation participating in that. Perhaps Mr Cappato could be informed and then make direct contact with the colleagues who will represent us.
Mr President, I was deeply disappointed that the initiative to launch a parliamentary committee of inquiry into the allegations of misuse of EU funds by the Palestinian Authority was not even discussed at the meeting of the Conference of Presidents last Thursday. Over one quarter of the Members of this House signed a petition to this effect and this controversial issue, which generated a lot of press attention and outside interest by our constituents, deserves better than to be swept under the carpet with no democratic debate being allowed.
Surely the intention of Rule 151 is not to give the political groups the right to decide that the matter should not even be discussed in plenary when across the House so many Members regard this as a very serious matter. I would appreciate your ruling on the correct procedures under Rule 151(3), as in my view the very democratic credibility of this House is now at stake.
The issue was discussed at some length in the Conference of Presidents in Strasbourg, two meetings ago. The issue has been handled correctly, in line with the Rules of Procedure. If colleagues have problems with the Rules, that is a separate issue. I will send you a note outlining the procedure that was followed and the interpretation of the relevant Rules.
Mr President, I would like to speak on the basis of Rule 8 of our Rules of Procedure. Current French law stipulates that any Member of the European Parliament elected to a post that places them in a situation of incompatibility, such as president of a French departmental council, shall, purely by virtue of that fact, cease to exercise their mandate. The legislator's intention to avoid an appeal or option period is clear since the case where a Member of the European Parliament finds themselves in a situation of incompatibility with the exercise of a mandate rather than a post is also provided for.
In the case of incompatibility with a mandate, the legislator considers the consequences of the election being called into question, which it does not do in the case of incompatibility with a post. The spirit and the letter of the law are clear: in standing for this election, Mr Pasqua must have been aware of what the immediate consequences would be.
Since our last plenary, however, Mr Pasqua, a Member of our Parliament, was re-elected president of the departmental council of Hauts de Seine on 27 February last. It would seem that the competent authorities in my country have not informed you of the end of Mr Pasqua's mandate.
Mr President, in your role as guarantor of this institution, it is up to you to make enquiries of the competent authorities in my country regarding the implications of this new situation, because, in the eyes of French law, Mr Pasqua is no longer a Member of the European Parliament and we should note the vacancy.
I need to take some advice on this, but under Rule 8(4), incompatibilities, as you have remarked, should ordinarily be notified to the President of the House by the authorities of the Member State in question. I can only confirm that so far, neither the services of the House nor I have received any such notification in respect of the individual named.
Mr President, on the point made by my friend Mr Tannock, concerning the failure to have a proper debate on the proposed resolution on the Palestinian Authority's spending of EU funds, this is not a question of legality. I am sure the Rules were complied with. I have no quarrel with that.
What does concern me is the political aspect. 170 Members of this House simply asked for a debate and a small group of people decided, in a closed session, that there would be no debate. If we are democrats and believe this Parliament has meaning, then we should allow debate to flourish. That was a mistake and it is a bad signal to send, not just to Members but to the wider public, who now know that, despite the force for that resolution, a small group of people denied them the right to be heard. That was an error of judgement, and not of legality.
I take note of your point. I will send a response to you as well as to Mr Tannock.
The request by 170 Members was for the establishment of a committee of inquiry. It was not a request to hold a debate. The Rules, as they stand, vest the Conference of Presidents with the authority to decide whether or not a committee of inquiry is set up. That procedure was followed in this case.
I will nevertheless correspond with you concerning the details and interpretations. We can return to it if colleagues remain dissatisfied with the matter.
Mr President, about two weeks ago, the British authorities arrested a Greek student because, according to press reports, he was collating material for a dissertation on terrorism. I realise it is up to the British authorities to decide on what criteria they arrest students, but they had a duty, which they failed to honour, to tell the authorities in Greece, as another Member State of the European Union.
This is intolerable and must not happen again. We are not living in an era of autocratic regimes. We cooperate within a framework and countries have to tell other countries if for any reason they arrest their citizens.
Mr President, Commissioners, I am particularly glad that you are here. The Charter of Fundamental Rights, approved by this Parliament, prohibits any discrimination on the grounds of language or of belonging to a national minority and enshrines the principle of freedom of expression and information without the interference of public authorities.
Well, Mr President, Commissioner, the Basque people have suffered further abuse and discrimination from the Spanish institutions. For preventive reasons - the same argument used by Mr Aznar to justify the war against Iraq - the newspaper Egunkaria has been closed down - and I have a copy in my hand - the only daily entirely published in Basque, the language not just of the Basques, but - according to the most prestigious experts - the primitive language of the Europeans.
And, in order to try to justify the unjustifiable, the Interior Minister of Mr Aznar's government has issued a joint communication with the judge of the National High Court. This unusual fact calls into question the existence in Spain of the democratic principle of separation of public powers.
This newspaper has been closed for preventive reasons, putting all of its workers out of work, without even complying with the provisions of Article 129 of the Spanish Penal Code, on which their decision is based, since they have not allowed the required prior hearing of the company's legal representatives. This means there has been no defence, and furthermore means that this judgment is illegal.
Not a single piece of incriminating evidence has been produced on the content of the newspaper, since it is a pluralist, objective and democratic publication. They have closed it simply because it defends the right of Basques to their own identity and to use their own language.
Furthermore, the director of the newspaper was imprisoned and later freed. But he has accused the Civil Guard of torture, which takes us even further back, if that is possible, to the times ?
(The President cut off the speaker)
I am sorry to interrupt. We are running over the allotted time. Your point was well made but I would ask you to respect our time constraints.
Mr President, the judge of the National High Court issued a cautionary order which explains that the companies Egunkaria Sortzen and Egunkaria, as well as the newspaper which the latter edits, fall within the framework of ETA and, following this cautionary closure, that same judge interviewed the directors of the company and committed five of the ten people arrested to unconditional prison, accused of belonging to a terrorist organisation.
Mr President, this should not come as a surprise to anybody because in 1992 the former Interior Minister for the Basque Government, and now President of the Basque Parliament, said that Egunkaria was part of ETA and in 1993 the spokesman of the Basque Nationalist Party stated publicly that ETA participated in the appointment of the management of the newspaper. We are not talking about an issue of language, but of the manipulation some people wish to carry out in order to achieve radical votes on 25 May and that, Mr President, is simply repugnant.
I apologise to colleagues who wished to speak but we have overrun our time.
(Protests from Mrs Laguiller, who maintained that the President had ignored the left of the House)
We have rules and I am doing my best to observe them.
The next item is the Commission statement on the General Agreement on Trade in Services (GATS) within the WTO, including cultural diversity.
Mr President, services are one of the new areas of international trade that directly concern social preference and lifestyle and that, therefore, more than goods, are a source of concern to the citizens and their representatives. These concerns relate, in particular, to the transparency of international negotiations, preserving our public services and behaviour towards developing countries, if I am to go by the questions raised by a number of you. They are, moreover, reflected in the motions for resolutions tabled before this House. Before I present to you the European Union's offers for opening up the services markets, I would briefly like to remind you what these negotiations involve.
First of all, let us recall the spirit in which the Union is conducting these negotiations: we need to pursue our economic interests proactively while also defending our European social model and enabling developing countries to integrate more fully into the world economy. It is that balance which has inspired the Commission's proposals.
In order to clear up certain misunderstandings, let us also recall that our objectives with regard to opening up trade in services are completely unrelated to the liberalisation that seems to be taking place left, right and centre. What we are discussing is a combination of market access and rules. The two cannot be separated if we want to achieve our objectives in these international negotiations, which are to reinvigorate growth, integrate the developing countries into world trade and ensure that, in opening up the markets, we respect the various preferences and values of our societies.
We at the Commission believe that negotiations on services are in the interests of both the industrialised countries and the developing countries, for several reasons. First of all, from a general perspective, we can no longer separate trade in goods from trade in services. Without access to the high-quality systems provided by insurance, banking, accountancy services, telecommunications, transport and distribution, an economy is no longer competitive today. This applies equally to developed countries and developing countries. Secondly, the European Union has a great deal to gain from these negotiations. Services are the most dynamic sector of the European economy. They represent two-thirds of our gross domestic product and jobs. Lastly, services are often the Achilles' heel of many developing countries whose export capacity is restricted by low productivity levels and the lack of competition in their service industries. Most of these countries, furthermore, are well aware of this, as is shown by the fact that more than half of the requests received by the Union relating to opening up trade in services come precisely from developing countries: Kenya, India, Mali, Gambia, Egypt, Mauritius and Brazil, amongst others.
Do these arguments therefore point to a need for the full liberalisation, or even deregulation or privatisation, of services? Certainly not: a significant number of services are already the subject of trade which is, quite rightly, strictly regulated, and encouragement given to trade in services must respect this regulatory framework which was established by the competent public authorities. That is why, in our opinion, the Union was right to choose the WTO as the main framework for opening up the services markets. Contrary to what is sometimes claimed, multilateral negotiations provide greater transparency and better conduct on the part of States since they are based on clear rules which are familiar to and accepted by all participants in the negotiations. Without organisation of trade at a world level, negotiations on services would take place on an entirely bilateral basis with no common rules of play, which would undoubtedly lead to pressure on the developing countries. From this perspective, the World Trade Organisation, which is a multilateral organisation if ever there was one, is thus a useful and necessary safeguard against uncontrolled liberalisation.
This framework having been established, the negotiations conform to certain principles that should be broadly recalled before this House, so that the debate is based on clear, accurate facts.
First principle: the negotiations concern trade in services and not the way in which it is regulated in each country. The States retain the freedom to impose any rules they wish and to entrust the management of these services to public or private undertakings. The WTO negotiations have no direct or indirect connection with the decisions on privatisation that particular States might take.
Second principle: each country is free to determine which sectors it intends to open up to international competition and which it wishes to keep closed. I would remind you that, in the WTO, decisions are taken by consensus, with each State having one vote. Agreement is not possible without the consent of the developing countries, in particular, the most advanced of which, such as China, India and Brazil, are fully able to make themselves heard.
Third principle: there is no sectoral reciprocity in these negotiations. The United States, for example, could very well decide to open up the education sector without obliging other States to follow suit in the negotiations.
Fourth principle: kingly services are excluded from the scope of the discussion. The General Agreement on Trade in Services does not cover services that are not provided on a commercial basis or in competition with other service providers. It is only when the States choose to subject their public services to market rules, therefore, that they become subject to the rules of this market and can enter the negotiations.
Fifth and final principle: with regard to major services of public interest - education, health, culture, water, energy and public transport - each country is free to choose between various formulas. They can organise the service as a public or private monopoly. They can open up the services market to competing suppliers but restrict access to national companies. They could also, for example, open up the services market to national and foreign suppliers, but without entering into any multilateral GATS commitment. Lastly, they can, for example, enter into GATS commitments relating to the right of foreign companies to supply services in addition to national suppliers, but have the choice of whether or not to grant them full national treatment. In any case, liberalisation, once accepted, only affects non-discrimination and in no way involves giving up regulatory power.
The General Agreement on Services does not, therefore, affect the definition of public service missions, their organisation or their funding. From this point of view, the member States of the WTO retain all their freedom. We consider these protective barriers to be the best guarantees for Europe to be able to continue to develop its own model of services of public interest while still benefiting from the advantages relating to opening up trade in services. This is a more effective way of preserving the European model than excluding services of public interest from the scope of the General Agreement on Trade in Services, a suggestion which I have often had cause to debate. I believe that such exclusion would be counterproductive, as it would lead to the multilateral definition of a comprehensive list of services considered to be of public interest and would open a multilateral debate on the desirable content of this list, a subject on which each Member State of the WTO might have a different view. I feel that, ultimately, we would run the risk of ending up with a more limited list than the Union itself would wish for.
I shall now come to the negotiations themselves. What are our objectives? Eliminating or reducing a number of barriers to access to several sectors where the Union has world-class companies - telecoms, business services, professional services, financial services, construction, distribution, transport, energy and tourism. In order to be able to achieve these proactive objectives, the Union must present a substantial offer.
Naturally, our requests and offers are not just improvisation. They are the conversion into specific negotiation documents of political guidelines that were drawn up in December 2000, following discussions with the other European institutions - the Council and Parliament. Since then, the documents that set out our approach to the negotiations have been widely published, in particular on our website.
The requests made of the WTO partners, which were tabled last July, cover a number of sectors which have been made public. I may come back to them later. I would specify that these requests do not seek to dismantle public services or privatise public companies. No request has been made to any country by the Union with regard to health services or audiovisual services, and only the United States has received a request from us, restricted to privately funded higher education.
As regards the offers, we at the Commission sent the proposed offer to the Council and to Parliament at the beginning of February, trying to respond to the requests of both developed countries and developing countries, with particular emphasis on the requests made to us by developing countries. In terms of sectors, we propose to respond to the requests we have received on financial services, information technology services, telecoms, transport, distribution, postal and courier services, professional services and tourism. In so doing, we would like to make a particular effort to take account of the requests of developing countries by proposing to improve the Union's commitments in terms of the temporary movement of persons. This offer was designed to safeguard public services fully within the Union, and I shall come back to that before concluding. No new commitments have been proposed in the fields of education and health, and we are not proposing any commitments in the field of audiovisual services. I shall come back to that with my colleague, Mrs Reding.
The Commission's work has mainly been inspired by the comments received in response to a public consultation that began at the end of last autumn. I would specify that the details of our proposed offer are still confidential at present, so that the Member States have the necessary room for negotiation and those of you with access to the details of this offer can work on it. I know and I am well aware that the restricted classification under which this text was sent to you does not fully satisfy you, or in any case some of you, and that is why we have done our best to contribute to an informed parliamentary debate. Today's sitting is proof of this, in addition to the appearances I have also made before the committee to which I report.
One last point on this matter of transparency: I have decided to make all our proposals public once they have been finalised. The European Union will be the first member of the World Trade Organisation to take this step. I did this in response to a number of requests, including, moreover, a significant number from this House. I did not do it with regard to the requests addressed to third countries. Indeed, if I were to make these requests public, a number of our partners in the negotiations would view this publicity as an attempt to put pressure on them, which would not be good for our negotiating position.
A quick word about two sectors for which the current proposal does not contain an offer. First of all, energy services. We are not proposing any improvement in our commitments at this stage, pending completion of the work underway within the WTO on the classification of energy services within the scope of the Agreement on Services.
At this stage, we are not proposing any commitments with regard to trade in water collection, purification and distribution either, both because we have only received one request in this sector, and because we would also like to clarify with our WTO partners what exactly the provision of services covers in this sector. Having said that, this is a field in which we have significant active interests, and some of our Member States have already pointed this out to us.
One last point before I talk about cultural diversity and the audiovisual sector: we are currently at the offer stage. It is the beginning of the negotiations and our opening offer would, of course, only become a commitment if, during the negotiations, others were also prepared to improve access to their services market for our European operators.
Lastly, let us talk about trade in cultural and audiovisual services and about cultural diversity. Culture and, more specifically, the audiovisual sector, are not excluded from the General Agreement on Trade in Services. Quite simply, at the end of the Uruguay Round, the Union fully preserved its current and future freedom of manoeuvre by not making any commitments in terms of market access or national treatment in this sector. Furthermore, at the time, we kept a long list of exemptions from the most-favoured-nation clause which allows us to discriminate between third countries with regard to the treatment given, within the Union, to their audiovisual works. It is this freedom of manoeuvre that we used commonly to call 'cultural exception' and which has been renamed 'preservation of cultural diversity'.
The Commission's mandate for the negotiations underway consists of preserving political requests in terms of preserving and promoting cultural diversity. Entirely naturally, we are therefore sticking to our mandate and are not proposing any commitments in the field of audiovisual services in these negotiations. As the promotion of cultural diversity is included in the EC Treaty, it naturally forms part of our trade policy. Some WTO Member States have already made known their expectations in the audiovisual sector. These include the United States, Brazil and Japan. Others, such as India, have also announced active interests without, however, having tabled specific requests. It is therefore clear to us that developed countries and developing countries share the same interests and we must - and this is the position Mrs Reding and I want to put to you today - be fully aware that the promotion of cultural diversity cannot be reduced to the defence by each Member State of its own national industry. This is not about creating a new form of disguised protectionism which would not convince anyone. We believe we could convince countries, in particular the developing countries, more effectively of the legitimacy of our argument if we were able to show our genuine openness to diversity and, to that end, we need a proactive approach. The defensive role in this matter is my responsibility. My colleague, Mrs Reding, is responsible for the proactive part and will now update you on our progress.
Mr President, ladies and gentlemen, as you know, the European Union has always declared its commitment to cultural diversity, a commitment which is also an obligation under Article 151 of the Treaty. Our ambition is to unite the peoples, not just build a free trade area. In this regard, respect for cultural and linguistic diversity within the Union is a basic principle, a principle which the Union is under obligation to uphold in international trade negotiations, as my colleague, Mr Lamy, has just said, but also to promote with active, proactive policies which can influence our cultural policies.
The Union is also called upon to promote at international level both preservation of and respect for this diversity, which is the essential basis for intercultural dialogue and cultural exchange at world level. In this sense, the Union is one of the major players in a controlled globalisation which meets the expectations of the people. In terms of cultural matters, particularly, the European project is incompatible with a form of globalisation which would be liable to erode national, regional or local identities and threaten linguistic and cultural diversity. Moreover, the debates underway in the various international forums on cultural diversity clearly demonstrate that Europe is not alone. In this matter, we have allies.
I see the response of the Commission and the European Union in the area of cultural diversity as being structured around three main lines. Firstly, as Mr Lamy explained, a firm position in the WTO comprising no commitments in the area of the liberalisation of audiovisual and cultural services, in order to preserve the freedom necessary for the preservation and development of national and Community instruments seeking to achieve cultural diversity objectives. Secondly, the promotion of cultural exchanges which respect cultural diversity at world level, in particular by means of a debate on cooperation policies. In this regard, the enhancement or strengthening of the Union's role in cultural cooperation with third countries would appear to be very important, for the Union is one of the leading players in North-South solidarity. Thirdly, the active participation of the Union in international discussions on cultural diversity.
Ladies and gentlemen, I personally am convinced that such a debate is appropriate and necessary, for globalisation raises a number of questions to which the liberalisation of trade cannot alone provide the answers. It is therefore important that we are present in international forums such as Unesco to discuss cultural diversity and to fight to preserve it. At this juncture, the Commission has not decided on the form and content of a possible future international instrument on cultural diversity, but I feel it is important for you to know that the Commission is present at the forums where these discussions take place. Moreover, I welcome the fact that the Greek Presidency wants to develop the debate at Community level on cultural diversity in general, including the aspects related to international law, with a view to the informal Culture Council at the end of May. I intend to contribute to the coordination of Member States' deliberations desired by the Presidency by sending ministers information, particularly on the Unesco process, in order to stimulate the debate between the European nations on this matter.
Another aspect is education. The most important thing to remember is that public services are not under threat from GATS. Firstly, the agreement lays down a general provision protecting a large number of public services, specifically services which are provided on neither a commercial nor a competitive basis. Secondly, even where services which are not covered by this exemption are concerned, the States have the right to decide, according to a basis which can be very detailed, the bottom up approach, in which sectors and sub-sectors they will grant access to their markets or national treatment. Thirdly, even after opting for market access or national treatment, they can qualify their commitments with conditions stipulating the restrictions they will apply under their national legislation. Fourthly and lastly, GATS recognises the States' right to preserve or introduce regulations, laws or other provisions providing for access to quality services at reasonable prices. This applies to universal service obligations.
Let us take as an example an area which concerns us and you particularly, the area of education. The commitments given by the Commission and its Member States at the Uruguay Round only relate to private education. Public services in the field of education are not affected by these commitments at all and the aim of the commitments given is to ensure that, insofar as and only insofar as a private services market exists, the nationals and operators of the partner countries can have access to them under the same conditions as the nationals of the country concerned. Moreover, even as regards the private sector covered by the commitments, the Member States have been able to specify the content through a whole series of conditions that they already apply and that they will be able to continue to apply. Thus, one country requires teachers to be employed from among its nationals, another that the majority of members of a board of governors must be nationals, and another that non-nationals have to have authorisation from the ministry before opening an establishment.
As regards the current round, the Doha Round, we certainly do not intend to change the commitments we have given in the field of education to include any points relating to public systems. The public education system will therefore remain exactly the same. We examined the requests of the different countries with a view to changing our commitments relating to private education services. After consulting the Member States and the different parties concerned, we concluded that it is not appropriate to give new commitments increasing access to the Community market in this sector either.
Ladies and gentlemen, I believe that the position is clear and precise. I would, however, like to say one more thing. Although we are not going to open up the market in the sense I have just described, we will subscribe to the offer on the provision of education to students from third countries. This is precisely the aim of the project 'Erasmus World'. Indeed, although we are protecting our European system within Europe, this European system is open to students from all over the world.
Mr President, Commissioners, ladies and gentlemen, today we are discussing the European Commission's offers on GATS, and these are very important offers, because we must remember that the service sector in the European Union is a key sector for our economy. The Commissioner rightly points out that this is the most dynamic sector. The European Union is also one of the biggest exporters of services in the world, so it is also an important matter of self-interest. We must provide access to the services markets. Not only in our own interest but also in the interest of developing countries. After all, the development agenda is what the Doha WTO round is about. I think that we must see the practical results in the light of the economies of the developing countries, so I am very pleased that 50% of the requests have come from developing countries.
Our experience in the EU also tells us that the liberalisation of services, both in the energy and telecom sector and in the financial services sector, should normally deliver a better quality and more efficient services market with a broader range of products and better prices, as long as it goes hand in hand with properly established rules and guarantees for citizens. I therefore think that the Commission is setting a great deal of store by the concept of general services, and I would like to call on it to take a closer look at the so-called universal service obligations that can also be delivered by private service providers instead of solely by the public sector.
My group can support the Commission's offer to exclude the health sector, the social sector and the education sector from an offer, but I would also like clarification on the situation with regard to universities. The Commissioner has mentioned the Erasmus project, but does this mean that only individual Member States can make an offer on this point and that nothing is happening at all with regard to universities throughout the whole of the EU? Commissioner Reding provided a very convincing argument for not making a new proposal for the audio-visual sector. I do not have to go into that in any more detail.
I would, however, like to say something about computer-related services. On the one hand, we must naturally ensure that we do not cause a massive brain drain towards the West from countries like India. We must also provide our own training. On the other hand, we must also avoid a situation in which people work under other conditions in the European Union, because this could result in social dumping. I therefore think that it is important to create a good balance, and since September 11 we have naturally also had to look at security aspects.
It is of course a good thing that we are doing more to include the environment in this. Sustainability is not just a matter for the West, it is a matter for the whole world. I therefore think that it should also benefit developing countries. Excluding water treatment and distribution for the time being seems to me to be a wise policy. GATS directly affects the interests of many EU citizens, and I appreciate Commissioner Lamy's efforts to broaden communication and provide more information. This is still a matter involving ambassadors, closed doors and a lack of transparency, and I am of the opinion that there should be much stronger parliamentary representation in this regard. Bearing Cancun in mind, I therefore also hope that the Commissioner will put forward new proposals to make this process even more transparent.
We cannot turn our backs on current events, however, and Iraq is of course putting us into a situation in which the world community is split right down the middle. How can we now prevent the Iraq question from resulting in serious trade conflicts between the European Union and the United States which may obstruct the results of Cancun? I would like to ask the Commissioner what initiatives she has taken in this area and what results they have produced. In this context, there are of course two essential problems with the United States that have not yet been resolved. On the one hand, the so-called FSC arrangement, the favourable tax legislation for American exporters which must now be reviewed thanks to the WTO statement, and on the other hand, the alarming reports that American draft legislation is being prepared that will limit the tax benefits of subsidiaries of non-US companies. I should like to ask the Commissioner what the situation is in this regard. Can we expect something like this from the Americans?
Then there is the pressure we are under to agree to the American proposals regarding genetically modified food. I think that it is very important to set this issue right and to hear what is happening about it. In an interview with The Wall Street Journal, Commissioner Lamy speaks about the fact that 2003 will be the year in which the WTO must deliver. What does he mean by this, and what can we expect in this regard?
Commissioner, since your appointment you have adopted a very good habit of consulting and informing the European Parliament, for which we are grateful. We are also grateful for your support for the changes to the Treaty necessary to give us the powers we need in the trade area.
Just as you are responsive to us, we have to be responsive to those who elect us. You know as well as we do that there are genuine and widespread worries about GATS. You have mentioned some of them: transparency, the feeling that a lot of unsavoury things are being done secretly; threats to EU jobs, which have prompted, I suppose, the dock workers' demonstration we saw today; threats to public services, with particularly acute dangers to developing countries; threats to the ability of Member States to regulate, and particular fears in the culture area, on which others will speak. At the same time, the European public is well aware - since 60% of them or more work in service industries - that there are possibilities for EU firms in widespread trade in services. So they face the dual interest which you have delineated.
Developing countries have not rejected GATS completely. However, the fears about public services, regulation and extension and the fact that the developing countries do not have the capacity for the administration that an opening-up of service markets will require all mean that the implications of opening up trade in services need to be very fully assessed. I would put more emphasis on that than on anything else in our resolution. Before we go any further we want to know - not in a perfunctory exercise but in a detailed and comprehensive assessment - what this means.
Mr President, the curious thing about the EU position on GATS is that it has become a very defensive position. It is not defensive to anyone outside Europe, but within an internal debate in which the Commission, and perhaps the EU generally, the position is defensive vis-à-vis campaign groups within the European Union which have decided, for some good reasons but also a lot of bad reasons, to criticise both the GATS agreement and the EU stance.
My group would like to focus on that point. If, in the future, we want to prevent European Union trade policy being shaped - and sometimes arbitrarily shaped - by both the press and specific campaign groups, we must reassert parliamentary prerogatives in this field to open up the debate to proper, accountable public scrutiny. That is why we urge colleagues in other groups not only to support greater transparency in the way in which these negotiations are conducted, but also, as Mrs McNally has already said, to give strong support to filling the current vacuum in the Convention and making sure that the European Parliament more generally gains the right of assent over all future GATS and WTO agreements.
Mr President. I am speaking as a member of the Committee on Culture, Youth, Education, the Media and Sport, and I would like to attempt to pick up on what Commissioner Lamy said earlier. He said that he is responsible for defensive measures whereas Mrs Reding is responsible for proactive measures. I seem to remember, however, that your mandate for Seattle in 1999 included the promotion as well as the preservation of cultural diversity. In terms of the promotion of cultural diversity, which is the more difficult task, although I thank you for your efforts at preservation, I am astonished that, ultimately, only audiovisual services have been retained. What is being done to preserve cultural, leisure and sports services? That is my first question.
My second question is to Commissioner Reding. Since your neighbour, Commissioner Lamy, has made you responsible for the proactive measures, how is that being addressed in the Treaty? We are worried, concerned about the future Treaty and what it holds for culture. The commitment to promote cultural diversity is an obligation, you both say, in the Treaty. Nevertheless, we would prefer it to be a more binding obligation, as you, of all people, are aware. We would like Article 151(4) to be respected and given due importance once again in the future Treaty.
We will now move on to another cause for concern on the proactive side of things which may also fall within Mr Lamy's remit - the international instrument. You were both, like myself, at the professional meeting on the instrument for cultural diversity in France a month or so ago. I know that the issue interests you and I thank you for supporting this project. However, I am extremely disappointed to see that the majority of the Members have abandoned the question of the international instrument in the motions tabled today, even though it has the support of 50 or so countries and has been proposed by President Chirac and others to Unesco. The feasibility study has been carried out by a Franco-Canadian group. The matter is very important and a great deal of work has already been done. I am surprised at the lack of interest displayed by my fellow Members.
Mr President, I will try not to read any sinister political motivation into that.
Commissioner Lamy, you say that plenary debates like this are to fully inform Parliament about the progress of GATS negotiations but, in the absence of the document that would tell us precisely what is being demanded of whom, this exchange is almost entirely academic. If, in order to find that information, the majority of parliamentarians have to resort to leaks on NGO websites, then really we are a very long way from exercising parliamentary scrutiny. So, while I am grateful to you for speaking to us tonight, I would like to make clear that this does not constitute any kind of political scrutiny.
You have made it clear that you believe that you have gone as far as you can, as Commissioner, to make GATS texts available to us. You tell us that you are trying to be open but that you have limited room for manoeuvre. Well, as parliamentarians we are doing what we can to increase that room, but can I ask you specifically what you are doing to increase that room for manoeuvre?
In your letter last October to the Chair of the Committee on Industry, External Trade, Research and Energy, you accused Parliamentarians of making false claims about what you called the alleged intransparency of the EU decision-making process. You went on to say, and I quote, 'the current rules of access allow the European Parliament to fully exercise its task of political control'. Can I ask you whether you still genuinely believe that the current rules are sufficient?
Secondly, the mandate. Since the level of public awareness about the implications and complexities of the GATS process has grown enormously over the past few years, can you tell us why you believe it is still appropriate to negotiate within the WTO on the basis of a Council mandate granted back in 1999? Would it not be more appropriate to adopt a new mandate and in it make explicit the rights of public authorities and institutions at all levels to regulate public services in order to maintain social and environmental standards free from challenge under GATS?
Finally, development. DG Trade's press release announcing the EU-GATS offers says they are all about helping developing countries. Let us look at the figures. The EU made 109 requests and received just 27 requests back. Only half of those were from developing countries and just one was from a least developed country. Let us not fool ourselves with the rhetoric that this is favouring the poorest. The figures show that it clearly is not.
Mr President, Commissioner, in matters of international trade, as in matters of war and peace, there is a European opinion. There is, moreover, more broadly speaking, a general opinion, and that opinion is against, is clearly against services - culture, education, health - being thrown into the infernal machine of the World Trade Organisation. That opinion exists, so why are you not taking it into account? Why, in the pursuit of what pleasure - it is ultimately a rather egotistical pleasure, the Commission's self-interest - are you going to open this Pandora's box, which, we are quite aware, will yield only the fragmentation of the European social model and the breaking up of the way of life which our respective nations have been building for their citizens for a century, a century and a half. In these areas, it is not international trade which creates wealth, it is the strength of the internal markets, the power of national citizenship, the creative power of the people themselves. Why, then, I reiterate, are we going to open this Pandora's box?
Mr President, Commissioner, I have heard it said that international trade does not create wealth. Two great Europeans, Adam Smith and David Ricardo, have explained to us that the wealth of nations benefits greatly precisely from international trade, and that is how Europe's wealth has increased.
As Commissioner Lamy has had occasion to point out on a number of occasions, further liberalisation of international trade in services is vital for the European economy, which, it is essential to note, both depends on services and can export them. That is why I feel that we should condemn the fact that the European Union, as Mr Clegg said just now, is in a defensive position with its back against the wall, not just as regards agriculture but where international negotiations on services are concerned too.
In saying that the European Union's objective is to defend and promote the European social model more effectively, the Commission is almost apologising for giving consumers more choice. You, Commissioner, said that your aim is to establish negotiations in which the collective preferences and values of our society are respected. I believe that the best way to respect the preferences of the European citizens is to open up international trade in the audiovisual sector too. The European citizens must be the ones to decide whether cinema or other audiovisual products are better in Europe, whether they want those produced in Europe or those produced elsewhere, not to mention the fact that the large-scale distribution of music and films over the Internet is in danger of raising a question which is already longstanding, the question of protection of alleged cultural diversity in the field of audiovisual services. We must let the citizens choose, as in the case of education.
I will end, Mr President, by saying that, as regards public utilities, as regards water and other services, too little is being done. Europe has shown that liberalisation is not incompatible with regulating and guaranteeing the quality of the services provided to the citizens.
Mr President, Commissioner Reding, Commissioner Lamy, on behalf of my group and, I am sure, of the whole of this House's Committee on Culture, Youth, Education, the Media and Sport, I welcome the Commission's decision not to make any offer to deregulate educational, cultural and audiovisual services in this GATS round. Although we emphatically want borders to be opened up to international trade, there is a fundamental distinction to be drawn between cultural services and others, such as those in telecommunications, transport, or, indeed, finance. This makes it necessary to anchor this special role played by cultural and audiovisual services in the social and political cohesion of peoples in the relevant laws on contract. Culture must not be made subject to the rules of the market or to commercial law; instead, we need regulation that takes into consideration what is appropriate to each area, and so we have to find a global solution to enable Article 151(4) of our European Treaties to be the means whereby Europe's, and the world's, cultural diversity is secured and supported in the long term and in a sustainable way.
It is for this reason that we need a two-phase process in the future. The Commission is to be thanked for setting out the first phase in today's proposal that GATS should not cover the provision of cultural and audiovisual services. The second stage goes beyond that, and I want to say how grateful I am to Commissioner Reding, who, with this in mind, is representing the Commission's and Parliament's views - and, I hope, the Council's - in the international discussions and working parties on the subject.
There is a need for us to devise our own international convention, an international instrument of our own, if the future of cultural diversity is to be secured. Excellent work has already been done in this area by the Council of Europe, Unesco and, especially, the Francophone Conference.
I am quite sure that, by strengthening cultural diversity across the world in this way, we could effectively allay people's fears of globalisation, whilst at the same time enhancing and advancing worldwide intercultural dialogue - the need for which we are, in these times, more aware than ever.
Commissioner Lamy, Commissioner Reding, as you have, indeed, noted, these GATS negotiations are giving rise to a great deal of concern in the countries of the European Union, and this trend is reminiscent in many respects of unrest at the time of the Multilateral Agreement on Investments (MAI). Indeed, GATS does contain provisions on investments too. That said, more broadly speaking, the concern is due to the fact that the negotiations and their outcome will affect much more than trade rules, impacting on the internal rules of the countries belonging to the WTO as well. When we talk about water supply or the postal services sector, for example, not about cross-border postal services but the internal organisation of the postal services sector, it is clear that we are going beyond the bounds of international trade. Furthermore, that raises the question, with regard to both this agreement and the TRIPS agreement on intellectual property, that the WTO might be going beyond its remit.
The problem with this agreement is precisely that it lumps everything together: banking and insurance services but also water and energy supply, postal services, education and health, potentially. In this regard, it is Europe's negotiating line that will allow us to make distinctions and ensure that some areas are not, indeed, placed under the authority of the WTO and its Dispute Settlement Body.
The first point I would like to raise concerns the protection of European public services, for we have witnessed a dangerous shift in recent months. At the beginning, the Commission's position and statements declared that liberalisation offers would not be made in the field of European public services. Then we said that liberalisation offers would not be made in the areas of health, education and audiovisual services. However, European services, public services, are much more wide-ranging than that. In actual fact, we can see that offers have been made in the field of postal services and that, subject to clarification and classification in the WTO, offers could be made in the field of energy and water. We therefore call upon the Commission to take a clear line and to exclude European public services from all liberalisation offers, which must be the competence of the Member States, the Council and the European Parliament, not the competence of the WTO.
Secondly, reciprocity is not automatic, but there must be consistency, and the Union cannot ask others to liberalise public service sectors and then expect not to be asked to do the same. We have already requested that countries such as Tanzania, Mozambique and Bangladesh liberalise their water sectors, for example. I believe we must not put that kind of pressure on the developing countries. Quite the opposite: we must promote cooperation, we must promote investment in sectors where these countries need it but within the framework of cooperation, letting them decide what environmental, social or other rules to impose on foreign investors.
Thirdly and lastly, I believe, Mr Lamy, that what you have said about excluding public services by revising the agreement and Article 1(3) thereof is not right. It would be sufficient to amend the subparagraph which restricts the definition of governmental services to services which are not provided on a commercial or competitive basis and stipulate that the States belonging to the WTO are free to exclude their public services from this negotiation.
The European Union must indeed take the lead in the WTO negotiations about the liberalisation of trade in services and the achievement of a general GATS agreement. These negotiations are certainly more than crucial for Europe. First of all, the fact is that services are forming an ever more significant part of world trade, 24% of which, as we know, is accounted for by the European Union. Furthermore, the European Union is currently the biggest importer and the biggest exporter of services in the world. Another reason to take these GATS negotiations in hand is naturally - or unfortunately, I should say - the continuing slowdown of economic growth. We must therefore concentrate more than ever before on the trade in services, and this once again applies in particular to the European Union where services represent more than two-thirds of the total gross domestic product.
We must not, however, negotiate solely on the basis of our own interests but also on the basis of the interests of other countries and other parts of the world. Liberalisation means we must also open our borders more to services from third countries and thus contribute to their further development.
Mr President, very briefly, it is essential that an evaluation of the impact of liberalisation is carried out at WTO and European Union level, not just at Member State level. A moratorium is not a good idea. Bilateral liberalisation is very successful and, most importantly, developing countries frequently request it. Progress has been made in transparency but there is no WTO forum and the European Parliament has only a very limited power of consultation. The battle to defend public services is falling far short of expectations. The threats of disintegration lie within the European Union, where competition policy is inappropriately applied and the specific rules much too weak. Examining Mr Lamy's offers, we see that they are strictly confined to the internal choices of the Member States and the Union.
We must not forget the priority of development, and we must not speak in place of the South. That said, I would like to see whether our demands for liberalisation take into account the need of the countries of the southern hemisphere for services of general interest, and I would point out that there is no framework for the activity of multinational firms. Lastly, there is a dreadful imbalance between the rapid rate of liberalisation and the lack of public goods at regional and world level. When will there be an action strategy for the European Union?
Mr President, I can identify with the criticisms and fears that have been referred to, among them the lack of Parliamentary control, the need for improvements in information policy, and transparency. With all due respect, Commissioner, there are still, between confidentiality and absolute transparency, many practicable ways ahead. This is a reproach directed at the Member States and also at the Commission.
Rather than providing elucidation about the various demands or the degree of willingness to deregulate, the documents available tend to be more of a playground for those who interpret these things.
Commissioner Lamy, you began with a report full of atmosphere, propagandising for the European model, and referring to the interest of developing countries. I would have liked it if Parliament, in its resolution, were to have more to say about the developing countries.
What you said at the outset about privatisation, though, is not something that this House should accept without demur. A chain of consequences follows if you give people what they want. I do not want Brussels to be the venue for a debate on a liberalisation introduced to Europe through a back door called GATS.
Both my esteemed colleague Mrs Fraisse and Mrs Hieronymi have already voiced the most important things about art and culture, matters which are of political concern to me as well. It is perhaps enough for me to say that it is to you that we owe the distinction between working defensively and working offensively.
Thank you very much for the report you have put before us today. It is now for us to move into the second stage, taking the offensive in the same way and joining as one in this debate, using every possible means of action available to us in order to create an international and binding instrument to protect and promote cultural diversity.
Mr President, we feel that this debate on the opening of WTO negotiations to liberalise trade in services is extremely patchy. Not all the cards are on the table and the initial contacts have, for the most part , not been transparent. The Commission prides itself on a negotiating mandate dating from 1999, before Seattle, which is now completely obsolete. The national parliaments have not debated the matter transparently and the European Parliament is being called upon to endorse everything on the basis of a brief statement from the Commission.
We are not against all liberalisation in principle, but it must at all times be controlled by the peoples concerned. The people must never be in a position where their hands are tied. If we follow the Commission in this matter, we will find ourselves caught up in ill-defined negotiations which could have a serious effect on the people's control over their public services and all the rules safeguarding their societies.
Of course, the Commission assures us that no liberalisation offer will be made by the Union in the fields of health or education or the audiovisual sector and that it will negotiate to preserve cultural diversity, but these declarations are not enough for us. Why these fields and not others? We have too much experience not to be familiar with the wheels within wheels and traps hidden in this kind of agreement, which only come to light after the event, when we have already signed on the dotted line.
Commissioner, on Thursday, in this hemicycle, we are going to debate the closure of major firms due to relocation and the resulting human tragedies. If we want to avoid further human tragedies in the future, we must address problems earlier on in the process. We must start by refraining now from signing agreements such as the GATS agreement which would tie our hands in the future. That is why we call for these negotiations to be postponed until a genuinely public, democratic debate has taken place, until we have clearly assessed all the implications of GATS.
Mr President, I wish to support Commissioner Lamy on the far-sighted and important programme he is pursuing.
The whole question about the importance of services and opening up service markets is one we are about to address seriously within our own internal market. We do not yet have an internal market for services. I expect we will hear some of the concerns in the debates tonight when we look at our own market. However, it is absolutely right to address broader issues. After all, as Mr Lamy has said on a number of occasions, within the European Union we have the best-developed single market technologies of any trading bloc in the world. It is right that we should be leading in this field.
One of the most important proposals we have worked on here is the liberalisation of electronic communications, a single framework for a converging sector. It is those electronic communications that are really opening up the way to a global trade in services that we have never seen before. It is right to anticipate that. Liberalisation is always going to be difficult. If you accept market disciplines and the opening-up of a market, you must expect reconstruction; you must expect firms to close and look for new possibilities. Surely we are not saying here that we should go back to the days of protectionism? Far from it! We want to look at how markets will evolve.
That includes the developing world as well. A couple of months ago I was at an important meeting in Brussels, with representatives from the developing world talking about electronic communications and how they want to build their infrastructures. They realise that having the infrastructure in place is going to open up great opportunities for their own economies and for trade globally. That is what we want to encourage. Let us be positive about it. I urge you, Commissioner, to continue your work on this and not listen to the siren voices in this Chamber tonight that are urging you to stop or slow down. Let us move ahead!
Mr President, Commissioner, not only in the Committee on Culture, Youth, Education, the Media and Sport and here in the plenary are GATS and culture the subject of the most in-depth discussion; they are also being discussed everywhere where people make art and culture their business, and there is great disquiet about it - resulting from a lack of information, deficient transparency, and concern about the excessive influence on culture and the audiovisual sector exerted by market forces. I might add that the extent of the disquiet and the size of the information gap are also demonstrated by the day of action and protest against GATS to be mounted this coming Thursday in many European capital cities - in Rome, Paris, London and Vienna - by school and higher education students and trade unionists, which will be a day of European education and action.
The concept of a cultural industry makes this development more marked. Critics are concerned that, in this field, countries are seen as growth areas subject to market mechanisms and capable of developing their own dynamics going far beyond what was originally laid down. One example of this is the American proposal for promoting the import of virtual goods, at the same time as removing such things as audiovisual programmes via the Internet from the GATS safeguard clauses, something that must be firmly rejected.
Not only is cultural diversity to be respected; it must also be safeguarded. Although what is termed the cultural exception in the GATS negotiations is meant to be an exception from the usual rules of competition, the fact that the concept has never acquired legal force justifies the questions that are being asked and the concern that is felt as to whether that is sufficient to maintain our values. Or do we not need an international legal instrument whereby it is acknowledged that states have the right to determine cultural policy on the basis of their own needs, and to take measures of their own to promote artistic endeavour and public audiovisual services?
Cultural diversity does not mean limiting oneself to one's own borders and cutting the industry back; it is about being open to diversity, and that means giving it a chance to survive.
(The President cut off the speaker)
Madam President, ladies and gentlemen, Commissioner, the service sector is far and away the most important sector in the European economy. The European Union is the biggest exporter of commercial services in the world, accounting for 26% of worldwide trade in services, as opposed to 22% in the United States and 7% in Japan. The trade in services in the European Union therefore accounts for more than two-thirds of our gross foreign product and jobs. So trade in services far exceeds trade in goods. Further liberalisation also benefits developing countries, because trade in services promotes the infrastructure, such as telecommunications, and also the financial infrastructure for the trade in goods. Thus GATS also contributes to the Doha round. In my view we must therefore stand four-square behind liberalisation and in particular avoid focusing too much on the exceptions that some of the Member States want to implement. The most important sectors are the transport, tourism, financial and telecommunications service sectors. Audio-visual services form a relatively small part of the offer. It is therefore ridiculous that Member States who do not want this are denying this Parliament any say because they are afraid of changes to the audio-visual sector. I therefore support my colleague Mr Nicholas Clegg's plea for change during the Convention.
Madam President, Commissioners, ladies and gentlemen, concern is growing in every quarter at the wave of opening up and privatisation of services that the negotiations under the General Agreement on Trade and Services might unleash, however much the Commissioner insists that this will not happen. The right of EU and third-country citizens, including those of developing countries, of access to essential goods and services including water, education, health, culture, energy, transport and telecommunications, is in danger of being undermined. We are all familiar with disastrous examples of the privatisation of services in many countries, including transport in the United Kingdom, electricity in the United States and in Portugal, and water distribution and healthcare services in many developing countries.
We are therefore concerned to learn of the Commission's proposals, which overlook the importance of public services in areas such as energy, transport, postal services and telecommunications, in terms of social cohesion, the public's well-being and social inclusion. The proposals also fail to take due account of the way in which social movements have been mobilised on a major scale to protect high-quality public services. A moratorium must therefore be declared on the liberalisation of services and the Commission must draw up a detailed report on the foreseeable economic, social and environmental consequences of the policies of liberalisation emanating from the World Trade Organization, both in the European Union and in the developing countries. The essential role of public services in every country's development and social cohesion must also be respected, with no proposals put forward that provide for further liberalisations in third countries or for European Union bids in the field of public services. The Commission must also call for cultural diversity not only to be preserved, but also promoted, as has already been stressed here on more than one occasion. Furthermore, deepening democracy, exerting greater control over the multinationals and protecting the development of the least developed countries and regions and the citizens' interests requires a democratic debate, requires national parliaments and the European Parliament to be consulted and the rule of unanimity to be upheld in negotiations in all of these areas. The role of the World Trade Organization must also be reduced and the United Nations General Assembly must be given a more active role in this field.
Commissioner Reding, Commissioner Lamy, I will confine myself to discussing the liberalisation of the water sector. Mr Lamy, you think that more competition will provide the poor with high quality drinking water. I personally dispute your view and I believe that there are more and more of us who do so. Any commercialisation of water will automatically lead to an increase in consumption, for that is precisely how the system works.
You say that there is no mention of liberalising the resource in the requests the Union makes to the developing countries. That does not make things any better, for commercialising water distribution will make it impossible to guarantee proper water management. Moreover, we also know from experience that it is not the poor who benefit from commercialising water. Bogota, Buenos Aires and Jakarta are proof of that. Therefore, let us have the political courage to define water as a public good and exclude it from GATS.
Madam President, the forthcoming trade round must not, in my opinion, jeopardise cultural diversity. According to Unesco, culture comprises all the distinctive spiritual, material, intellectual and emotional features which characterise a society or social group. In addition to the arts and literature, it encompasses ways of life, fundamental human rights, sets of values, traditions and beliefs. The right to culture is a fundamental human right. It is enshrined as such in the Universal Declaration on Human Rights. Cultural diversity must not just be safeguarded: it must be furthered and promoted as well. Of course, this applies to all the Member States of the Union, but it also applies to the developing countries, for cultural diversity is an integral part of our human heritage.
In order to avoid running the risk of culture being seen as just another product one day in the future, we must provide it with a new legal framework so that it does not have to be part of the negotiations on world trade. Culture is not just another commodity. The WTO cannot and must not be the forum for the debate on culture, as, moreover, Commissioner Reding said recently, stating that: '? we must strongly oppose holding any general conceptual discussion on cultural diversity or cultural policies within the WTO ? The WTO is not the competent organisation to address this issue, nor has it been given a mandate to do so.'
We must therefore create a new binding international legal instrument, not just to further and promote cultural diversity but to establish trade rules for cultural goods and services too. A number of Ministers for Culture have agreed to draft this instrument, in order to provide the States in the future with the necessary means to be able to identify, from a cultural point of view and according to their specific situations, the policies they need to ensure the preservation and promotion of cultural diversity. Unesco is the body which is best suited for the task. I therefore call for this process to be brought to an end as soon as possible.
Madam President, I see GATS, with its creation of a new international market organisation for services, not only as restructuring the global labour market, but as presaging a new global and social order, capable of having a profound effect on the political, social and cultural values and regulatory systems that have prevailed so far in most nation states, and of restricting to a substantial degree the extent to which they can act. It is for that reason that I appeal to you, Commissioner Lamy, not to abandon the opt-out clause for public provision of services of general interest under any circumstances.
Unless, though, majority decisions are legitimised by democratic politics, the decision-making process in the countries - and there above all - is called into question by this discussion of fundamentals. The main problem with GATS is that negotiations focus on the market conditions under which services are provided across borders, to the exclusion, though, of the social conditions under which services are provided. If the result is the same as with the WTO on trading in goods hazardous to the environment, and if child and slave labour is not a reason to bar goods from entering the market, then I can see big problems heading towards us.
For as long as not even the International Labour Organisation's core labour standards are anchored in GATS, for as long as there is no fundamental clarification of the minimum conditions in labour and social security law under which migratory workers are to work on a temporary basis, I cannot imagine that a social consensus will be achieved in the EU in favour of opening up our market for services under module 4. If it is achieved, it will be only in the teeth of the greatest resistance.
Democratic deficits are not a good basis on which to reshape markets.
Madam President, Mr van Velzen's statement deals judiciously with issues related to culture and cultural services, especially where they concern the flexibility of the positions to be taken by each Member State. It is precisely because this set of problems leads to another - the problem of what is known as 'cultural exception', that it must be made clear that the Commission cannot allow itself to blunder into the issue of cultural exception. This is an extremely controversial issue, primarily due to its own assumptions. In an open world in which we are increasingly committed to the free interaction of cultures, cultural diversity must clearly be protected, preserved and valued, but not at the expense of hindering the free movement of values of exactly the same nature. It is increasingly senseless, treating some cultural products as if they were industrial products, to establish forms of protection that limit their access to certain locations, such as cinemas.
With television, video, DVD and other new technologies of the digital, online and Internet age, any spectator, any consumer who wishes to do so, can choose to view whatever they wish without any real barriers being able to hinder this consumption. I do not believe - or rather I must at least express my scepticism - that 50 Ministers for Culture can resolve this matter beyond the only point that will then be accepted, which is that every Member State can do whatever it feels is most appropriate to protect its interests and its own specific cultural diversity.
Having made these observations, Madam President, I shall simply add that items 7, 8 and 9 of the report to which I have referred address the problem in a very sensible way in terms of prudence and balance and they deserve our support.
Commissioners, I think that, as you stressed at the beginning, our concern could and should focus not on declarations of principle, but on a dynamic approach; we do not merely need to protect, we need to develop an aggressive plan, because a stagnant, defensive approach is often just denial of diversity by another name.
We should accept that there is an international balance of trade deficit in cultural and audiovisual products; they all flow from the other side of the Atlantic towards Europe, with very little movement in the other direction. And there is another problem closer to home; few European products travel from one corner of Europe to the other. Consequently, I think we should use the World Trade Organisation to look at the problem of the internal market which, aside from its economic dimension, is very important to European citizens and to their cultural pursuits within Europe.
Music, films and audiovisual products are not travelling from one corner of Europe to the other as much as they should.
Madam President, Commissioner Reding, Commissioner Lamy, ladies and gentlemen, world trade guarantees some 20% of jobs in Europe, which means that if we gain larger markets, we can sell more and create additional jobs. If, in addition to that, we can purchase at advantageous prices, we become more competitive, and that is in line with the Commission's objective of making us world leaders within ten years.
It is my belief that, when talking about GATS and the WTO, we must, as a matter of priority, talk about the chances involved as well - about markets being opened up, prosperity increased, competitiveness and the possibility of increased wages. If we put markets under a sort of bell jar, if we suffocate a market, the end result is bankruptcies and unemployment, and let me say that these days, of course, decisions to do this are taken mainly at national level. Such decisions, of course, are party political in nature.
I travelled here today by rail from Wels in Austria; this took over seven hours in journey time alone and I was very late arriving here. Last Monday, I sent a letter from Brussels to Austria, and it has still not arrived there. When I travel back to Brussels, I remember that the sewage treatment plant there is still not working despite public provision of services of general interest, and that Brussels is currently pumping sewage, quite untreated, into the sea. When I think of the universities, where the students have to sit on the floor, and where many of the professors' knowledge is not up to modern-day requirements, then I say that, yes, these are party political decisions that have to be taken by the voters in the various countries.
We should also, though, be thinking of the future; rather than seeing only the WTO's multilateral dimension, we should also be seeking out bilateral ways forward, especially with the USA, Russia and China. I also believe that this is where a Parliamentary Assembly would be enormously effective in achieving greater transparency and justice in the future.
Madam President, Commissioner Reding, Commissioner Lamy, ladies and gentlemen, I believe this is the fourth time we have discussed this issue. Does that mean we are stupid, deaf or stuck in a rut? No, I think it is just that the time has come to admit that, quite simply, we do not want the same European project for our citizens. Thus, GATS has served to highlight this difference in the way we see the world and has prompted a debate involving more participants than the limited circle of specialists and decision-makers usually consulted on matters of international trade. We can say that we have learned from experience - and I believe that the dock workers outside can bear witness to that - how great the desire of some countries is to dominate in the market place where production is concerned. We witness the fight to preserve public services daily.
No, we do not have confidence in the prospect you are presenting to us, and although your response to our concerns is to say, quite simply, that neither the audiovisual sector nor public services will be under any threat, we believe that the protests and reactions coming from the associations and trade unions expressing social concern are evidence that we are by no means the only ones to hold this view.
Is cultural exception really sufficient if we only exclude the audiovisual sector? No, for we can identify sectors related to education and culture which could prove to be veritable Trojan horses and sabotage our efforts to preserve education and culture. We support the international instrument, but how much progress has been made on it? That would, perhaps, be a good indication of your intentions. We must also admit that we do not have the same classification systems at all or the same definitions. You are setting in motion a machine but you are unable to tell us what qualitative benefits it will bring. Forgive us for wondering what use it will be to you in the future.
Commissioner Reding, Commissioner Lamy, I am of the opinion that the publication of both the European institutions' offer and their questions on market liberalisation via GATSwatch have made it clear that we in the European Parliament have good reason to be worried. I would like to make two comments in this regard: firstly, Commissioner Lamy, you say that health, education, media and culture are not being liberalised. That is correct, but there are other sectors that fall under services of general interest. You do not rule out the liberalisation of energy and water, and the postal, port and pilotage sectors are already ready for liberalisation. My group therefore wants clear guarantees that Member States can now regulate their services of general interest in their own way and that these services will not be subject to the GATS. Naturally we do not need a WHO list for this; subsidiarity will apply as usual.
Secondly, Commissioner Lamy, I find it shocking that there is such an imbalance between the questions from the northern and southern Member States regarding market liberalisation. In exchange for a limited number of questions, particularly concerning the mobility of labour from southern Member States, Europe wants to liberalise a number of sectors including some that we do not want to liberalise. Commissioner Lamy, I am of the opinion that liberalising water is not the right way to achieve the millennium targets and to halve the number of people who have no access to water. To do this we need relief funds and development cooperation. Anyway, I am convinced that this has nothing to do with genuine concern for the southern Member States but everything to do with the interests of the water industry. My group therefore requests that we do not adopt the liberalisation of sectors that we do not want to liberalise.
Madam President, we should take the position that we do not expect of developing countries what we are not prepared to do ourselves. We should ensure that where we are protecting services or markets we do not oblige other countries which are less able to do battle in the open market to start up services that will simply sink or become private monopolies owned outside their own state.
It seems to me as well that there is an urgent need for this Parliament to be treated as a parliament and for the secrecy in relation to these negotiations to end. If we are trying to create a multinational organisation at European level, which will have public support and legitimacy, then we cannot continue to proceed in ways which exclude the democratically elected representatives from important areas of policy. Finally, the bottom line in terms of protectionism is that we have to protect the rights of citizens, whether they are inside or outside the European Union.
Madam President, free trade is basically a good thing. It favours development and democracy, as well as growth leading to greater prosperity. Nevertheless, trade issues always give rise to extensive debate, and there is good cause for having such a debate.
The market must not encroach upon the political sphere, and democracy must not be restricted. The requirements of transparency and public scrutiny of documentation are fundamental. No country must be forced into taking particular decisions. Neither the market nor other interests must be able to force a country to implement changes that conflict with its national political ambitions.
The developing countries are particularly vulnerable. They would like foreign investment, and dealers in international capital are aware of the fact. The developing countries are therefore in danger of being subjected to pressure and of being forced to yield to unreasonable demands. At the same time, we must be able to require that fundamental union rights be recognised and that the environment not be destroyed and human rights ignored.
Madam President, Commissioner, I get the impression that the EU's way of conducting negotiations is listing to one side. It is one-sided in being guided by economic interests, which is actually out of the question. The Treaties require us to make sustainable development the model for all our policies, which means that we cannot carry out liberalisation without at the same time negotiating social standards and environmental norms. This leads me to form the impression in my mind that you are actually in violation of Article 6 of the Treaty.
It is especially when one is presenting demands for liberalisation of water to seventy-two of this planet's states that one is negating the very social and ecological conditions that prevail locally. It is here that the principle of sustainable development must hold undoubted sway, rather than the economic considerations inherent in the ability to provide water if at all possible in the interests of shareholders. Decisions as to how to organise the water supply have to be taken on a local basis; they must remain with local politicians and must not be taken in response to external pressure. The EU must not stoke up the fight for the blue gold.
Madam President, I am going to respond to some of the speeches made in this debate, while my colleague, Mrs Reding, will deal with issues relating specifically to cultural diversity.
Briefly, I will turn to Mr van Velzen's question on universities. No commitments concerning this sector will be given on this occasion. At the Uruguay Round ten years ago, we rashly gave a number of commitments on opening up private universities in certain Member States. This time, we will stand firm.
I would now like to consider the issue of bilateral relations with the United States, which I discussed with my American counterparts in Washington on Monday and Tuesday of last week. There are, indeed, a number of problems concerning implementation of WTO decisions on settling differences. The United States is not moving very quickly to implement these decisions. I visited the country to speed things up and I made sure our point of view on this was very clear, particularly to Congress, so that it would move forward with the necessary legislation. At this stage, the problem lies with Congress, not with the Administration. Congress has not said it will not proceed with the necessary legislation on this issue. Should it fail to do so however, the WTO has endowed us with the means to focus our minds, to use an English expression.
Mrs McNally, with regard to the part of these negotiations on access to trade in services that concerns public services within the European Union, I have made my position on the content very clear: nothing we offer in these negotiations will undermine the current status of public services within the European Union.
I would now like to turn to the other issue, as outlined by Mrs van Lancker. This is the question of whether we might just be asking too much of certain developing countries on the issue of opening up the services sector. In the first place, I am aware that many developing countries need a competitive services sector. I know that while, in our part of the world, the services sector accounts for 60% of the economy, in most developing countries the services sector makes up between 40% and 50% of the economy. This is a considerable percentage. I am aware that developing countries themselves are calling for the liberalisation of the services sector, particularly in relation to the European Union. Lastly, I do not want us to fall headlong into the trap of what I would call 'euromorphism' over the issue of public services. In Europe we have an extremely well-developed public services structure. I am one of those who value it highly, although some may disagree with me. I must state clearly that other countries throughout the world, especially some developing countries, do not have the same type of public services provision. At present, these developing countries do not intend and frequently cannot afford to establish public services that, if I may say so, mirror our own. In this case, opening up the services market is the best way to improve the management of the economies of developing countries, make them more competitive and integrate them more effectively into world trade.
I will let my colleague, Mrs Reding, respond to Mrs Fraisse's comments. I would, however, like to remind Mrs Fraisse that the secret of a successful team, especially a sports team, is to have a strong defence and a strong attack. In this regard, I think the distribution of roles is appropriate.
I would like to reply specifically to the question concerning sport raised by Mrs Fraisse. At this stage, there is no European Union offer relating in any way to sport or leisure, for the very simple reason that we have not received any requests to this effect.
In her contribution, Mrs Lucas focused on questions of transparency. Let us be very clear on this issue. The whole House has heard an account of the principles on which the Commission's approach to these negotiations is based. I have explained these principles on numerous occasions. A number of Members (one Member for each group and the coordinators, in particular) have been able to study the details of my proposal by virtue of the institutional agreement between the institutions. I can well understand that you may have doubts about how the details of my proposals compare with the broad lines put forward. I can well understand also that you may wish to challenge me on my intentions. That is perfectly normal. Each and every one of you can ask your coordinator whether or not the details of my proposals correspond to what I previously announced. To my knowledge, the coordinators have had this information at their disposal for almost three weeks. Nobody, however, has approached me to say that the detailed proposals do not correspond with what I had previously announced. I am very much relieved as I am not in the habit of acting otherwise. Mrs Lucas, there is, indeed, transparency on this subject. If I do not make all the offers completely public, it is because it is sometimes better to keep matters confidential, in the best interests of either consultation or negotiation. Moreover, this is something the European Parliament itself understands well. For example, Parliament reserves the right to confidentiality in the case of conciliation procedure when negotiations would be at risk. I believe it is right for Parliament to retain this option. As in all negotiations, there is a time for informing the public and a time for discretion.
As to the substance, I would refer to Mr Clegg's comments where the main points are concerned. He is quite right in what he says. Unless and until the Convention grants the European Parliament real constitutional power in trade affairs, denied it by the earlier Intergovernmental Conference, where this type of procedure - which I endeavour to manage to the best of my ability - is concerned, you will indeed, in theory, be without any power in this area. We have gone well beyond the current provisions on information and transparency of the EC Treaty. If you want to move further ahead, as the Commission does, please support us. I trust that Members' interventions at the Convention will be as emphatic as those sometimes directed against the Commission.
Mr Abitbol and Mr Berthu, I would hope, when it comes down it, that people will not cry wolf too often. If we cry wolf when there is no wolf, we only end up frightening people. There is no wolf here. Whatever your views on this issue and whatever you can establish about it, those of you who understand it and have access to the information know that there is no wolf. There is no question of opening a Pandora's box of any kind. It has not been opened and remains closed.
Mr Désir, I completely understand all your reservations. I share a number of them. Once again, however, we should not act as if the Pandora's box of deregulation had been opened. It remains closed. We are not considering the liberalisation of services. We are considering proceeding with opening up trade in services. This has nothing to do with deregulation, liberalisation or privatisation. We should not confuse two completely different debates. On the one hand, we have the debate amongst ourselves within the European Union on the extent of liberalisation of certain sectors that have hitherto been protected. These include energy, transport and postal services. This debate concerns the way we organise our own society. It involves a number of my colleagues within the Commission as well as Parliament and the Council. On the other hand, we have the debate on issues relating to external negotiations. Please do not bring the dock workers into it. To the best of my knowledge, unless I am very much mistaken, the dock workers' presence relates to a draft directive on the internal market. The dock workers sector is not on the list. They are concerned about the internal market. If we open up transport services, or ask others to do so, then our control over those services, and over those we are asking to open up their markets, will not be affected in any way by negotiations of this kind. Allow me to repeat: in no way will it be affected. We will retain our sovereign right to regulate these sectors as we see fit. This matter therefore has nothing to do with the draft directive at issue.
I would like to comment briefly on what Mr Herzog had to say. Overall, I agree with him. The real debate, underlying the present one, the anxiety, fears and reservations concern what is happening within the European Union, or what will happen in the coming years. I understand all the feelings expressed. I therefore agree with Mr Herzog that, in this debate, in the Commission's work and in future debates with the Council and Parliament, we should focus on the organisation of public services, of the universal service, of services of general interest within the European Union. If we had more direction and if the agreement between us on what exactly constitutes services of public interest were more clearly defined, then some of the fears expressed in this debate would be dispelled, and rightly so.
I would now like to turn to the questions concerning the water sector. I recognise these are sensitive issues. I appreciate that Mr Turmes, Mrs Figueiredo and Mr Karlsson wish to point out to me that, thus far, GATS has failed to produce noteworthy results as far as water is concerned. I would simply respond by saying that water is outside the remit of GATS. Thus far, no country has given even a minimal commitment concerning the water distribution sector under the General Agreement on Trade in Services. Not a single one! No such commitment has been given by any country. What has happened, or what is happening in a number of countries stems from sovereign decisions that countries have taken on liberalisation or on privatisation. This has nothing to do with international negotiations on services. If many countries, particularly developing ones, have proceeded with cases of independent liberalisation or privatisation, it is for the most part because they needed foreign direct investment. In my opinion, GATS and other similar negotiations allow such countries to attract investment without surrendering their right to regulate. There have been occasions when they have been forced to do so as the result of a reckless approach. In a sense, therefore, this amounts to a form of protection. I would remind the House once again that our proposals for this area relate only to distribution. They do not relate to access to water, as Mr Turmes recognised.
Lastly, before I give Mrs Reding the floor, I would like to respond to those Members who have urged me to be more proactive, namely Mr De Clercq, Mr Harbour, Mrs Plooij-van Gorsel and Mr Rübig. I am not surprised by their statements. I do wish to take a harder line on this matter but I believe I should take account of the misgivings expressed in different quarters. In general, these concerns stem from confusing international negotiations on trade in services, on the one hand, with the attitudes and negotiations within the European Union on the control, regulation and deregulation of services, on the other hand. In my opinion, these two debates are quite different. Given that these misgivings and concerns do exist, however, we must respond to them patiently and as clearly as possible. The Commission is ready to do just this.
Madam President, my colleague, Mr Lamy, has explained very clearly that, as far as culture is concerned, the Pandora's box is closed and no one has any intention of opening it. There are a number of reasons for this. Firstly, we want to maintain our ability to protect cultural creativity on a regional, national and international level. To this end, we need to have the freedom to support all kinds of cultural products, if that is what we want to call them. Secondly, cultural products are not the same as commercial products. Culture has another dimension. It is linked to our roots and our diversity. As Mrs De Sarnez rightly said, and as I have clearly stated, neither GATS nor the WTO is an appropriate forum in which to debate culture. I therefore agree with all those in this House who have stated that we need an international body like Unesco.
Madam President, we need to be aware that, at present, there is no international legal reference standard for culture. I agree with all the Members who stated that one is called for. We need one to pre-empt this never-ending series of debates on culture. Even if Mr Lamy and I do not open the Pandora's box on this issue, there is a deep-rooted fear in the Member States and amongst the people of Europe that this could nonetheless happen one day. We therefore need an international legal reference standard in the interests of cultural diversity and cultural exchange. It is an idea we should work on. It follows logically from the Unesco declaration and we are studying it with interest.
My own feeling is that the viability of an international instrument would depend, in particular, on its capacity to develop reference standards on cultural diversity at an international level. Initially, it should foster reflection on indicators of cultural diversity
That said, preserving our ability to support cultural diversity entails, in the first place, action within the European Union. Nevertheless, many Members of this House who have indicated that we need to go further are right. We do have an international responsibility which goes beyond the Europe of Fifteen or Twenty-five. The Treaty now provides for this. Article 151(4) allows international action where culture is concerned and we regularly engage in this. I can assure you that a film director from a third country could not show his or her film in Europe without an invitation to a European cinema festival. We are most certainly opening up to others. I would like to tell Mr van Velzen that our Erasmus World project is only possible because the Treaty allows us to go beyond the borders of the European Union.
Ladies and gentlemen, this must certainly be preserved in the European Convention and in the next Treaty. In the forthcoming Treaty, we must be allowed to retain our ability to protect cultural diversity of all kinds within the Union. We must also be able to retain our ability to act beyond the borders of the Union at international level. This could involve the creation of a Unesco type of international agreement to protect culture, or projects like Erasmus World. It could also involve helping creative people from third countries express themselves in the forums made available to them.
You will appreciate that culture necessarily entails opening up. Clearly, this opening up is not merely for the benefit of Europeans; it also involves welcoming creative artists and others from third countries.
I would thank the Commission for these contributions.
In connection with this debate, I have accepted six motions for resolutions tabled in accordance with Rule 37(2) of the Rules of Procedure
Despite all these fine words, the European Parliament remains under-informed and, above all, under-consulted. We are unable to exercise parliamentary control. What value do meetings involving confidential documents held behind closed doors have? How can we accept this lack of democratic debate where neither national parliaments nor the European Parliament are involved? The Commission is relying on a general mandate pre-dating Seattle that has been rendered null and void. It therefore has no legitimate right to impose its decisions. Through aggressive demands directed at third countries, concerning the water sector, in particular, the Commission is undermining any genuine efforts to address the needs of the people of the countries involved. Other values must be promoted over the profits of multinationals, trade for its own sake and the rationale of privatisation: particularly the need for strong public services, which are essential to social cohesion and equality. We must ask ourselves why it is so difficult to assess the consequences of liberalisation. Modernity lies in the ability of governments to guarantee fundamental rights and not in a determination to satisfy the financial markets. I join with more than 150 other French elected representatives in demanding transparency and the suspension of the negotiations in order to prevent an irreversible GATS.
The next item is a recommendation for second reading (A5-0050/2003) by Mr Jarzembowski, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council directive on market access to port services [11146/1/2002 - C5-0533/2002 - 2001/0047(COD)].
Madam President, Madam Vice-President, ladies and gentlemen, despite the stones that have been flung at this Parliament this afternoon, let us, dispassionately and calmly, debate an issue that we have had to deal with for months, indeed years - the issue of the European regulation of sea ports. The Council at last handed down its common position on 5 November, so that we are now through to the second round.
There is one thing that I believe should be apparent even to those who were throwing stones this afternoon, and that is that seaports need to be regulated in the same way across the EU, as seaports, being nodes of intermodal transport, have a central part to play in European transport policy as a whole. There is a need for improvement in Europe's ports, and that needs to be accomplished, on the one hand, by clear rules on competition among ports and within each port, and, secondly, by means of transparent market access for harbour services.
The Council has stated its position, and now, on the basis of the first position, we again have to give our opinion. There are four things I want to say about the 34 amendments that the committee has submitted. First, the committee takes the view that we need unambiguous provisions to establish fair conditions for competition between ports. Even though the Council and the Commission have made statements in the Council Minutes to the effect that they too can see the need for fair framework conditions for competition, such declarations of intent are not satisfactory, as, even if the Commission were to extend the transparency directive to ports, it would not achieve what we want, which is, firstly, that enterprises operating out of ports and the harbour companies should actually themselves provide the Member States and the Commission with details of the financial links that exist between them and the state, the region, and the cities; secondly, that the Commission should act on this information; thirdly, that it should then actually prohibit measures that distort competition; and finally, that it should put before us a transparency report that would enable us to see where we need to do more work.
Madam President, the regulation on state aid that the Commission submitted at the last minute is not adequate, either.
There has to be legal certainty for the ports and for the port companies. We have to know which financial arrangements regarding port infrastructure do not constitute subsidies and do not require modification, and which actually are subsidies and need to be approved. It follows that we need clear and binding guidelines.
Secondly, we are agreed - in the committee at any rate - that pilot services are to be taken out of the scope of the directive. The Council's approach is to keep pilot services within the directive's scope, but then to state that all are free to do as they please. In contrast to that, we favour clear and open regulations. We want pilot services in the Member States to be regulated in the public interest and in accordance with the safety requirements in force in that Member State, whether these pilot services be private or provided by the state. That is something that the Member States should regulate for themselves.
The demonstration, and a number of strikes in European ports, were about self-handling, and this is where I am, quite seriously, astonished. After all, we all spent last week in discussions with trade unionists. It was Parliament that, at first reading stage, restricted self-handling to a port's own staff and equipment. The committee's report introduces a further restriction - to a ship's own crew. The unions are striking, and I have no idea why. If they are generally opposed to European regulation of ports, then let them say so. They have not said that up to now.
I take the view that there is fierce competition among ports, and that there must be openness and a fair balance between the interests of the shipping companies and the port companies. An individual port belongs neither to the people who work in it nor to some state-operated harbour monopoly, nor indeed to the shipping companies. A balance must be found between fair competition and entrepreneurial freedom, and so I can only say that our proposal on self-handling is the right one. Nor can I understand why some are now saying that we have to make all port services subject to a conditional agreement. The Commission has stated that the Member States can require that they be submitted for approval. At first reading stage, Parliament took exactly the same view, as did the Council in its Common Position.
There is absolutely no reason - and, Madam President, I do not consider it permissible - to vote, tomorrow, on amendments imposing, in Article 6 (1), mandatory approval on all Member States at once. The Belgians can do things the way they want to, but it makes no sense to impose a course of action on the Finns, and so, tomorrow, we should have no misunderstandings in this House, and there should be no reference to election campaigns, wherever they are being fought. We of course want the compensatory payments to be arranged on a mandatory basis, with unambiguous criteria, and so we have no great problems in that regard.
I know, Madam Vice-President, that we two have an excellent relationship, but on this point we are, unfortunately, at odds with each other, and I would again ask you to give the question further consideration. What this Parliament demands is a regulation that holds in a balance the interests of the shipping companies, of the port entrepreneurs, and of the workers both on the ships and on land. The proposal we are putting forward is an excellent one, one that all these parties should consider very carefully, and, in the conciliation procedure, they should also support the provisions on transparency. We both - as, I hope, does the Council - want seaports to be efficient and to perform well, and to be places where workers and entrepreneurs can coexist amicably.
Madam President, firstly, ladies and gentlemen, I would like to thank Parliament for the work it has done to date with regard to this extremely important directive and I would like in particular to thank the rapporteur, Mr Jarzembowski, for the work he has done in relation to this issue, which is extremely important in terms of providing the European Union with a competitive transport system.
We often complain that Europe could use sea transport as an alternative to road transport and land transport in general. However, we are now sometimes being faced with a situation in which those same people who say that we must promote maritime transport create more difficulties when it comes to creating a sea transport system which is more competitive and more suited to the new circumstances.
We clearly need to improve the efficiency of port services, and that is what this initiative intends to do. We need to improve the efficiency of these services, put an end to situations of monopoly, which sometimes mean that the same services cost three or four times more in one European Union port than in another, indicating that something is not working, and - I insist - we must guarantee, by excluding or imposing restrictions and guarantees, so that marine safety aspects are maintained at the highest possible levels.
We in the Commission believe that the Council's Common Position to a large extent takes account of the amendments approved by this Parliament at first reading which represent a balanced solution for achieving these objectives and I believe it would be a real mistake not to maintain this balance and to change the broad balance established within the Council.
In this regard, ladies and gentlemen, I will explain to you the Commission's position on the proposed amendments. Some of them clearly improve the Council's Common Position and the Commission therefore accepts them in their entirety, in principle or in part. In other words, the Commission is once again making an effort to ensure that the codecision system works as well as possible.
In this field, I would firstly like to refer to the amendments which highlight the provisions of the Commission's directive on transparency with regard to the ports to which the directive we are dealing with apply. This achieves the objective we have all shared from the outset and in this regard I regret the fact that the rapporteur, Mr Jarzembowski, believes that what is proposed here is insufficient. In any event, I will refer later, in particular, to some of the amendments which deal with these aspects.
Secondly, we can accept Amendment No 11 - which relates to a lesser frequency for the review of the list of ports of a high seasonal character - and Amendments Nos 5 and 27 - which provide examples of expensive moveable assets which could be considered equivalent to immovable assets when considering repayments or residual costs. Furthermore, we can support all those amendments which, without going into detail, we believe make appropriate contributions to the common position or those which provide additional clarification, in one way or another, of the final text.
I would once again like to congratulate both Mr Jarzembowski and the Committee on Regional Policy, Transport and Tourism in general for the work they have done.
Certain amendments, however, appear to attempt to slow down, and even to paralyse, the efforts made to promote this stimulation of European ports, aimed at improving, as I said earlier, the potential of long-distance maritime transport, aiding our exports to other parts of the world, but also short-distance maritime transport, providing an alternative to land transport. We therefore clearly cannot support Amendments Nos 36 and 66 which call for the Council's Common Position to be rejected.
Having said this, I would like to make a few brief comments on other issues which Mr Jarzembowski has mentioned.
Firstly, the question of competition between ports. I know this is an issue of great concern to the rapporteur and other Members and furthermore I believe that progress must be made on it. That is why I intend to accept those amendments which propose the inclusion of ports in the Commission's Directive on transparency. The Commission understands the current concern here. In fact, our recent document on this issue demonstrates our will to resolve the problem while respecting, however, the provisions of the Treaty, Mr Jarzembowski. That is to say, State subsidies have a framework, which is the one we have proposed, but they cannot just simply be regulated, since the Treaty itself lays down the regulatory framework. We must clarify this in order, as I said, to prevent legal doubts or uncertainties. And therefore, Mr Jarzembowski, I must say that Amendment No 15 goes further than such provisions and we cannot accept it.
We are, however, prepared to try to seek, together with this Parliament, an approach which is acceptable to everybody. In this regard, Amendment No 10, duly modified, with certain important alterations in accordance with the solution we may find, could help us to find that compromise formula. I would ask you that we may work as hard as possible to find it as soon as possible.
With regard to Amendment No 16, I must remind you that the Commission, within the context of the so-called 'range of port measures', has already carried out a study such as the one requested and unfortunately there was little cooperation on the part of the ports.
Secondly: Mr Jarzembowski has talked about the practice of self-handling. This practice should be allowed in all modern ports where possible, with regard to both operations on board and those on land. The Common Position reflects this desire to send a message of progress and looking forward rather than rigidity. A message of progress but with every guarantee. In this regard, it is made clear that this type of action must comply with the social, environmental and safety standards required in each port and that this demand is essential in order to be able to carry out this self-handling.
Those amendments which seriously restrict this approach - since, in various ways, they hinder self-handling operations - restricting them exclusively to seafaring people, cannot be accepted. Amongst other things - we are talking about ships from third countries and from European Union countries - because these crews are not subject to the same requirements as the professionals who work in our ports and what we are proposing in the Council's Common Position is that, in order to carry out these actions, they must be carried out within the framework of social and safety standards in accordance with the rules of each port. Because the additional limitation relating to ships flying the Union flag will bring the Union into confrontation with its partners in the world and that must also be avoided.
Finally - briefly - we have always believed that pilotage is a commercial service. Therefore, access to such a service should be regulated by the Treaty and by this directive. For this reason, we support the consensus reached on the common position that authorisations should be conditional upon compliance with certain particularly strict criteria with regard to public service and maritime safety obligations - and again we return to the reality of each port. But this approach can be adapted by means of specific solutions for each port, which allow self-handling, within the field of pilotage, in the form of exemption certificates, under certain conditions.
In conclusion, Mr President, ladies and gentlemen, tomorrow's vote will have great repercussions on the legislative process. The Commission has always shown itself prepared to seek constructive solutions with the European Parliament. I would like to remind you once again that our general objective is to guarantee that the port services industry, which is expanding greatly, is ready to confront the challenges facing us. Furthermore, the future European transport system will only succeed with efficient and forward-looking ports.
I would therefore like once again to ask you to support this Commission proposal and I would like to congratulate the rapporteur, Mr Jarzembowski, and the whole team which has worked on this text, and all the Members of Parliament for your attention.
Mr President, Commissioner, we have reached our second reading, a milestone on the long, hard road towards liberalising port services, and I think that we should all start by thanking and congratulating our rapporteur, Mr Jarzembowski, on a job well done.
Having said which, I realise that as soon as I sit down, a number of my honourable friends will no doubt stand up to oppose liberalisation or at least make comments intended to severely restrict the liberalisation of port services. What I have to say to all these honourable Members, whose opinion I do of course respect, is that I fail to understand how we can be in favour of liberalising the railways, in favour of liberalising air transport, in favour of liberalising telecommunications, and against liberalising port services. We cannot have one sauce for the goose and one for the gander. I, for one, find it incomprehensible.
Secondly, I should like to say to everyone - and to the port workers protesting today - that, in my personal opinion, they stand to benefit from the liberalisation of port services in the medium to long term, because it will create new jobs. We have nothing against these people. On the contrary, we recognise that their work helps foster economic growth; but they should not hamper further liberalisation and, by extension, further growth in the European economy. The European Parliament, at least the majority in committee, has so far stood by a number of firm principles, one of these firm principles being our espousal of the liberalisation of services, not as an end in itself, but as a means to economic growth. And because we stand by this principle, Commissioner, we adopted an amendment, which the rapporteur referred to and which is designed to prevent discriminatory treatment by port authorities, so that the ports of the European Union can compete with each other. In doing so, we did of course listen very carefully to what the industry and interested parties had to say. That is why we stand by our position on pilotage, where idiosyncrasies, different approaches and safety factors have to be taken into account. It is why we take a different view from the Council, a more amicable view if you like, of workers' demands and the question of self-handlers. Our focus is on proper staff training, which is why I think that port workers' current demands on the question of self-handling are somewhat exaggerated. This being our position, and in the light of the position taken by the Committee on Regional Policy, Transport and Tourism when it voted for the report, I think this is the right approach if we and the Council are to push through legislation which is acceptable to all sides as quickly as possible.
Mr President, Commissioner, I think it right that, in what you had to say, you quite unequivocally faced the issue head-on, but you should be aware that the committee's amendments, about which you made critical comments, are the result of large majorities in the committee, for which I want to express my gratitude to Mr Jarzembowski. We passed them with a great deal of unanimity, and I think we will get an absolute majority of 314 votes on the decisive points when we vote tomorrow.
Discussing the part package today and voting on it tomorrow, we know that many European port cities - and I emphasise cities - have seen their workers, out of fear for their jobs, out of fear of social dumping, taking to the streets and demonstrating, and I say, for myself and on behalf of my group, that we sympathise with port workers as they draw attention to their concerns and needs. They have every right to do so, but not, as I see it, to throw stones and get into scuffles with the police. I take the demonstrations in the port cities to be in support of the work we are doing, as the Common Position does indeed include a number of odious points that we cannot accept; it is those things in the Common Position that we want to change today and tomorrow.
The most odious point is the formulation on self-handling, which is also to include what is done on land. Let me say quite clearly that this is, in our view, unacceptable. We take the view that self-handling can mean only those things that can be done by a ship and its company on their own. Anything more than that is not on, as is clear from the term 'self-handling' itself; anything else would be handling by others.
Let me say, for the benefit of the Commission and the Council, that we Social Democrats do not believe this definition of self-handling to be capable of being negotiated in a conciliation procedure. There is no moving beyond that, either here or in the conciliation procedure. I want to point out that the directive contains an array of provisions that touch - to the workers' benefit - on social protection, social security matters, and their qualifications for the jobs they do. I think the committee has done very good work on these things, and the Social Democrats have tabled amendments to make overall improvements. You can vote in favour of all these amendments tomorrow, and then everything will be that little bit better for the workers.
Finally, I turn to the issue of pilot services, an area in which the Commission was very keen - and the Council rather less keen - to see competition introduced. We believe this to be wrong. As carriers, ships are subject to so many constraints, and face so much competition, that safety often gets left behind. As we have seen from what happened to the Prestige and the Erika, pilots have to answer for the safety of ships. They therefore have nothing to do with this directive.
In general - as Mr Jarzembowski has mentioned - we have now devoted a great deal of attention to competition in ports. My main problem continues to be with competition between one port and another, and that is where the Commission has not done enough. We hope the Commission will now present us with something good in this area, so that we can really get to grips with the problem of inter-port competition.
Thank you, Mr President. Commissioner, access to port services must be as open as possible, and a port must be able to operate as well as possible. This directive is one contribution, but we also need guidelines for government aid and a directive on transparent financial relationships between the port sector and the government. We are also rightly making rules that create a framework for the free circulation of services and we are rightly including specific aspects of ports. The trade unions are also right to point out to us the risks of ports of convenience, ports where all the social rules go overboard, just as there are flags of convenience, cheap flags, for ships.
That is why we must impose requirements - social requirements too - on anyone wanting to offer services in a port. That is also why we propose introducing compulsory licensing for the provision of services in ports. That will enable aspects such as safety and the environment to be taken into account, as well as social rules and employment. The Prestige accident, an accident that once more focused our attention on the training and quality of ships' crews, which we are also talking about here, had fortunately not yet happened at the time of the first reading. Since then we have also had a proposal from the International Maritime Organisation about safety on ships and in ports - in fact you are currently working on legislation on that. We must therefore know who is working in our ports and under what conditions. With a good licensing policy the competent authorities should be able to ensure that a port is not a place where you take risks with safety or with the environment, that a port is certainly not a place where you allow social dumping, but that a port is in fact a vital link in an efficient and sustainable European transport policy. That is something we urgently need.
Mr President, we have already debated this directive on opening up all port services to competition at the first reading. Everyone has commented on it. The Council subsequently made its position known. We are faced with a liberal directive which, as usual, seeks solely to reduce costs, to the detriment of all other factors. Even though the rapporteur, Mr Jarzembowski, has met with a large number of people and has included a number of proposed improvements, the situation, the fundamental problem remains. There has been no genuine consultation with unions or others involved, despite the fact that these people are familiar with the safety and environmental requirements and have invaluable know-how. Furthermore, the fact that we are continuing to legislate against those employed in this sector was demonstrated this afternoon through the formidable dock workers' demonstration. In this respect, I support the protest made by Mr Wurtz, the chairman of my group, to the effect that the attitude of the police towards the demonstrators was unacceptable. As he said, their protest is legitimate. Considering that their trade and their jobs are being destroyed, we cannot expect them to come to the European institutions bearing flowers.
In addition, no prior assessment has been made of the effects of this liberalisation, especially as regards important issues such as employment, safety and the environment. According to my fellow Member, Mr Hatzidakis, liberalisation is not an aim in itself, but a means of economic development. Well, I am waiting for an evaluation! I want to know the impact of this on other sectors. We have been waiting for a while now. Regardless of the amendments incorporated, the text remains liberal. Whether we like it or not, self-handling at ports will be tantamount to permitting social dumping, despite the various safeguard clauses included. These refer to safety, to the qualifications required of staff and even to the nature of the seagoing personnel. This directive makes it possible to employ workers from outside the port to do the work of the qualified workers currently employed. The concept of self-handling will result in insecurity, worse working and employment conditions and worse environmental safety standards. This is a particularly retrograde step in light of the current practices of commercial fleets, which have shown that the consequences may be very serious for the European Union.
Employees like dock workers fulfil a very important economic role in difficult conditions while maintaining safety standards. Services such as pilotage and mooring services are not covered by this directive, even though they are universally recognised as being services of general interest. I think all these sectors should be considered as partners in the pursuit of sustainable development.
Lastly, following the damage caused by the Prestige, I met with professionals from the maritime sector in France to discuss safety issues. They all insisted that maritime safety begins at ports. I therefore feel that the measures taken here after the sinking of the Prestige and the decision taken today to impose self-handling are totally contradictory. These, then, are the reasons why my group will continue to advocate rejection of the common position.
Mr President, Commissioner, rapporteur, opening up markets, liberalisation, port services - these are the central themes, but today we have naturally been talking about specific elements of these, two to be precise: the authorisation and licensing of these services and this new service provision, and self-handling. In both cases the position of workers may be affected. I would therefore like to say to the Commissioner that from my point of view I am in favour of more maritime transport, to replace other forms of transport, for example, but I am not in favour of affecting social rights. I would therefore like to express my concern about what is going on here, not only as shadow rapporteur for this subject in the Committee on Regional Policy, Transport and Tourism, but also as chairman of the Committee on Employment and Social Affairs.
When we see what the employers' associations - and others, incidentally - are currently putting forward, which is something I would also like to find out more about from the Commissioner, namely that there is a conflict between ILO - the international labour organisation - conventions 137, which concerns port activities, and 152, which concerns the working conditions for such port activities - and the EU directive in its present form, then I wonder whether we have not jumped the gun. There seems to be a major problem, and I would like to know if there really is, as we have not yet come to the end of the road. After the vote tomorrow we will go to arbitration, then we will have another vote and then the European Court awaits, I can assure you of that.
Secondly, one of the reasons why the people who are protesting at the moment are angry is the fact that a number of amendments we are trying to introduce, relating amongst other things to authorisation, licences and Article 13 on self-handling, have been declared inadmissible.
Things are changing in the world, people are coming up with new arguments, and I hope that the President will also allow us to do something about this tomorrow. For the rest, I agree with Mr Jarzembowski and others that this port directive on competition in ports is completely inadmissible if we do not have a simultaneous arrangement, a regulation, about competition between ports. We are still waiting for this. Please can we link these two matters.
Mr President, Commissioner, when, a while ago in this House we considered the Green Paper on ports and maritime infra-structures, Parliament clearly identified the area in which we feel the Commission should be working. Firstly, the list covering the funding and the system of tariffs for ports, clear rules on state aid to ports and, finally, the adoption of measures guaranteeing access to the port services market through legislative instruments established at the Commission's initiative and within its powers.
The Commission, however, decided, contrary to what was requested of it, to propose a directive on port services and to omit what Parliament had charged it to provide, which were clear rules on state aid. This is perhaps one of the reasons why the directive, despite the changes it has already undergone, has been contested so intensely at various levels, including here in Parliament, where a considerable number of amendments have been tabled at second reading.
In fact, the directive has not produced any measures that will benefit the operability and effectiveness of national ports where Portugal is concerned, and instead generates unnecessary bureaucracy and constitutes a potentially destabilising threat to the social harmony that has marked relations between the social partners in all Portuguese ports.
We must not forget the fact that, especially in Portugal, some companies have recently taken on obligations arising from legislative requirements, such as having to absorb all workers employed in any capacity in ports and whose interests must now be safeguarded. We cannot, therefore, accept the fact that this directive will allow any port user, who may or may not be accredited, to engage in cargo-handling activity, in contravention of national legislation on labour or on the operation of ports, which is binding on all port operators, under conditions other than those laid down, specifically for the use of operators' own equipment and workers, and possibly on docks for which a public service concession has been granted.
As I stated, the obligation on current port operators to absorb the labour force contracted to ports on salaries around three times higher than the average in sectors with identical operational requirements means that the directive will not be able to allow a port user to engage in cargo-handling activity without having to be accredited, thereby using workers in more favourable conditions than those binding current port operators under the law and under collective bargaining agreements.
In this regard, we clearly maintain that self-handling must be confined to the work of a ship's own crew, as the term 'self-handling' itself suggests, and used as a complement to and in conjunction with the port operator. Self-handling is the most controversial aspect of the directive and the aspect that will have the most implications for economic agents, especially in my country, especially for Portuguese economic agents, in the event that the wording that has just been approved does not safeguard the principles identified previously.
Mr President, Commissioner, ladies and gentlemen, although this draft directive has been considerably amended, I do not think it is any more appropriate now than it was at first reading. As I see it, the reasons for excluding pilotage services from the scope of the directive apply to all technical nautical services. Quality of service and the safety of operations are part and parcel of all these services.
This directive has a single aim. It seeks to establish fair competition, which seems to amount to opening up markets judged to be sufficiently profitable to competition. Although the efficiency and reliability of public services is recognised, this is outweighed by the interest, or rather the interests generated from the process. Self-handling provides an example of this liberal vision. Although it now has a better-defined framework, for the most part it ignores the high safety standards currently in place.
Is it actually realistic to imagine that the two roles currently fulfilled by qualified professionals might, in future, be undertaken by non-specialist workers in a completely fragmented way? The dock workers made their discontent clear through their demonstrations in Brussels on Friday and this afternoon in Strasbourg. The demonstrations show how they despair of the European institutions that are out of touch with reality and the concerns of the people of Europe. They can see that the authorities are sticking obstinately to their dogmatic positions. This is all the more unacceptable when safety is at stake.
I am not going to reiterate the points made by some of my fellow Members during the discussions on the previous document. They pointed out the negative repercussions of previous cases of liberalisation, which proved unpopular as they were ill-prepared and imposed. Further to the Erika and Prestige accidents, it is not possible to claim ignorance or maintain that such incidents were highly unlikely. If accidents happen, the European Union and its institutions must act in accordance with their accountability to the citizens of Europe.
Mr President, it goes without saying that I am emphatically opposed to the directive in front of us, and particularly the file on self-handling. I wish to emphatically express my complete solidarity with the workers who have come to Strasbourg to demonstrate today. After all, from practical experience in my own country, Flanders, we know that the pool system with recognised dock workers ensures that we have qualified and motivated people working in our ports who can be regarded as some of the most highly skilled workers in the world. It is their dedication and their professional knowledge that make our ports fast, competitive and in particular safe handling organisations. I would like to know why something that is in fact perfect has to be changed or dismantled.
Dismantling this pool system and the dock workers' monopoly will not only result in the umpteenth social graveyard, but it will also undermine the safety of our ports, unsettle the social peace that we have, cripple the strength of our ports and even reinforce anti-European sentiment. After all, the man in the street should realise that strong European files or files with a strong European dimension that have to be deblocked in order to secure our prosperity will in fact get us nowhere. Take the IJzeren Rijn rail link, for example; there has been no progress there, but Europe appears to regard measures that we know will only result in social breakdown and more unemployment as a priority. Europe is giving the impression that it gives greater priority to the interests of certain shipping lines - shipping lines that in many cases are practising a form of modern-day slavery - than to the survival of their own best port workers. Only a clear 'no' or 'never' will do in the face of so much blind European arrogance. Today we must make it all the more clear to the Flemish port workers: working for your own people first is a guarantee of safety and quality.
Mr President, it is not for a procedural motion, it is for a personal fact. What we have just experienced from Mr Vanhecke is a personal affront, not only a personal affront to me but an affront to all Flemish Members of Parliament who have worked for months in tandem with the port managers and trade unions to make this directive into something good. Then Mr Vanhecke comes along here and bangs his drum. He has not taken a single initiative himself; in the first reading he even abstained on the matter of self-handling, and he now comes along and tries to score points. This is unacceptable; it is unacceptable to all the members who have worked so hard: Mrs Smet, Mr Sterckx, Mrs Maes, Mrs Van Brempt, Mr Dhaene and myself. I oppose it.
Mr President, free access to port services is very important for guaranteeing honest competition in ports. Competition between ports is also important, so the Commission must ensure greater transparency in government investments that benefit the ports. The present directive got off to a messy start, but we now finally have a good document on the table.
I would like to say something about two matters. Firstly, self-handling. Today and last week, there were dock workers demonstrating outside the Parliament buildings. They have every right to do so, but if ever there was a directive that took account of all the rights and interests of the dock workers, then it is this directive. Their position and social standing is extremely well protected by various articles in the directive, right up to their training and professional qualifications. Even if the port employers wanted to, it will not be possible to work with poorly trained, unqualified workers who could be a threat to the safety of the ports.
What we do want to set straight, however - and everyone is always talking about workers' rights, Mr Bouwman - is that employers have rights too, even if nobody ever stands up for them. The employer's right to know whom he will be working with is, I think, the employer's right. I therefore do not support Amendment No 13 in which self-handling is again toned down - in a definition, would you believe. In order to guarantee that every Member State has regulations in which everything is guaranteed, I have tabled Amendment No 28, as we had promised in consultation with the FNV.
The second point of interest is pilotage services. I wholeheartedly endorse the Council's viewpoint on this matter. In the formulation of the Council, Member States may liberalise their pilotage services if they want to, but they must do so under the directive. In other words, with all the protection and professional qualifications that this entails. I am not in favour of removing pilots from the directive. Anyway, what else is this directive about?
The common position forms a balanced text which we should not tinker with too much. Important points such as the provisions on transparency, the duration of licences, new ports and arrangements concerning the compensation that service providers have to pay when buying themselves out of a contract period, are in my opinion plain and clear. The compensation arrangement can, in my opinion, best be arranged between the market parties concerned without outside interference. The text of the common position does far more justice to the great diversity of situations and regulations on this point than the amendments tabled.
Commissioner, I must reiterate the position of the French socialists on this document. Consideration of this report began in confusion during the first reading. We are opposed to it for three main reasons.
Firstly, we believe that, if we want to purse the aim of sustainable mobility as part of our policy on ports as proposed in the White Paper, the problem of competition in ports is certainly not the most appropriate or timely way of approaching the issue. At stake are problems concerning the development of different areas, the North-South balance and congestion problems in the Pas-de-Calais area, in particular. It seems to us that the Commission has failed to respond to this issue and is displaying a haste to liberalise port services which we feel will have no real impact.
Secondly, although we are in favour of competition, it must have an equitable basis. The Commissioner said a few moments ago that there is a one to three ratio between the prices charged by different European ports. While this is probably true, the main explanation lies in the radically different social conditions in different countries. Without directives on social issues, collective agreements and harmonised statutes, what has happened to road transport for example, will also happen to ports. In other words, competition will not be fair but will entail a levelling-down of social conditions. The dock workers understand well that we are not implementing competition but a terrible mechanism to reduce prices and salaries.
Thirdly, we are completely opposed to the way the concept of self-handling has been introduced. Why are we opposed to this? Mr Hatzidakis wondered why we should not liberalise everything now that we have liberalised one sector. He is fully aware that the greatest amount of social malpractice probably takes place in the maritime sector. We fear that self-handling would simply be an excuse for significant social dumping. We would like to pose the following questions. How can we guarantee that national social standards will be complied with when they are all different? Who will ensure compliance with social standards? How can we ensure that multinational crews, comprising Philippinos and Malaysians, for example, respect social standards? How can we ensure fair competition with the port's dock workers? This is why we propose the common position be rejected. This is doubtless also why the dock workers are demonstrating their discontent.
Mr President, with all the commotion outside, the port directive is perhaps more controversial in the second reading than it was during the first debate. We have not finished yet if we are really voting out pilotage services tomorrow. Mediation with the Council is therefore on the horizon. As a Liberal I am far from happy with the scope. I had wanted more leeway, especially on the point of self-handling. I have a couple of amendments that make it possible for self-handlers to unload cargo both on the ship and on the quay. I think that the unions' fear about social dumping is nonsense. Sufficient guarantees can be built in. In particular, I find it regrettable that the people at the top are communicating so badly with the rank and file. There is no threat, there are just opportunities. Opportunities to show that they have the most experience, that they can work smoothly and efficiently and that they can therefore offer a keen price. Ultimately, what we are talking about is better quality and more services, but a monopoly must not be allowed to develop. Closing ranks and holding back modernisation will ultimately be at the expense of the working conditions of the dock workers themselves.
Mr President, today it has once again become clear how far decision-making in the European Union is from the reality of the people it concerns. In this case, the people are the workers in the ports. Once upon a time there were a lot of them; their work was dirty and dangerous and poorly paid then. By organising themselves they have been able to improve these things and protect themselves against poorly paid, unskilled labour being hired in from outside by illegal contractors. Years ago the European Parliament called for rules governing competition between ports, particularly between ports serving the same hinterland, such as the North Sea. A lot of government money has been squandered on excessively low tariffs and excessively generous facilities to please the shipping companies.
The European Commission has now picked up on this, but not with a view to restricting competition between ports but rather to promote it within the ports. This competition is trampling all over the dock workers. That means a return to the old situation. The main aim is to cut labour costs even further. A lot of the work has already been mechanised, and the cost of port labour forms only a negligible part of the cost of goods these days, but they even want to cut back on this. It is true that the amendment limits opportunities for extremely low paid crew from developing countries to take over loading and unloading on quays from registered local dock workers, but this is difficult to monitor. We can expect a large number of disputes about rules being flouted and competition being distorted in years to come. That was not sufficiently clear to the trade unions at the first reading in November 2001. They have since agreed on their complete rejection on a European level, but many of the elements relevant to them have now been declared out of order for the second reading, and demonstrators have been kept far away from this building. Strikes against this unreasonableness are the only weapon the people have left. In order to avoid this, the entire proposal must be dropped, as was advocated by more than 40% of the Members at the vote in the Committee on Regional Policy, Transport and Tourism.
Mr President, Commissioner, ladies and gentlemen, the International Labour Organisation has found it necessary to behave in a regulatory way in respect of port labour, precisely because port labour has so much to do with safety and because this is an area where social dumping has occurred. Many countries have signed these conventions, and you will naturally say: 'We are not opposed to it either, and we also allow these countries to organise themselves further.' My country also wants to be able to retain its 'Major Law', but that is naturally not what it is about. What the dock workers are afraid of, and this is an area in which I share their anxiety, is the fact that safety in the ports will go out of the window in favour of cheap prices.
The Prestige accident has already been mentioned by many people. Are we going to see serious accidents like this in the future when goods are loaded and unloaded? The other great risk is that of social dumping on account of self-handling.
Commissioner, is that really what you are aiming for, competition through social dumping? I do not think that we should go down that route. We must ensure that compulsory licensing is introduced. I therefore really do not agree with what you are advocating, as I am sure that anyone subject to strict licensing laws will also experience distortion of competition. They will be priced out of the market, and cowboy ports will develop, just as we already see ships sailing under a flag of convenience that are the terror of the seas.
Mr President, today dockworkers have demonstrated against this measure outside this Parliament. I had to fight my way through teargas to gain access to the building. As a new Member I thought this was possibly normal practice. There has already been a protest in Brussels and there will, no doubt, be many more.
However, this directive offends not only against workers' expectations but also against the dock companies, which have invested heavily in facilities and infrastructure. These proposed rules are throwing their businesses into turmoil. For this reason we voted against the measure at first reading. Now we see a series of amendments, which typifies the approach of this Parliament: seeking to make slightly better something that is inherently flawed. If this Parliament truly represented the wishes of the people, it would throw this directive out, but it will not. That itself demonstrates what we already know: this Parliament has nothing to do with representing the wishes of the people; it has its own agenda, which has nothing to do with democracy.
Mr President, Commissioner, ladies and gentlemen, I do not agree with the view that Parliament has betrayed the voters in working on this directive. I endorse the proposal for a directive and the balance reached, thanks, not least, to Parliament's work.
I believe that opening up to the market could be positive, not least as regards access to port services, but only under the conditions specified and introduced by Parliament's amendments: only provided that safety, professional qualifications, contractual and social rules and environmental protection are rigorously safeguarded where all the companies and all the kinds of services connected with aspects of the different port services are concerned.
The same must apply to self-handling. I am not against self-handling in principle, but it must not become an excuse for promoting forms of social dumping and ways of economising on professional qualification or safety. This is transparent competition.
This applies to new ports too, in order to ensure the availability of private investments. Direct control over services and providers must be possible - and is highly desirable - but with due regard for those conditions: professional qualification, contractual and social rules, environmental protection and safety. Unless these conditions are observed, we will be lumping together things which are so very different that they neither properly serve the interests we represent nor further progress towards the objectives we want to achieve with this directive. I hope that the balance achieved by Parliament can be preserved.
Thank you, Mr President. Ladies and gentlemen, Commissioner, this afternoon we have seen that our directives do have some effect on the people of Europe. We have, in particular, seen that the dock workers are angry, very angry, and also desperate. Why? Most likely because they are heard too infrequently in this Parliament. More likely, however, because they are coming up against a cold, liberal Europe that subordinates safety, safety at work and health, social matters and jobs to blind liberalisation dogma. They are also angry about the proposal you launched in February 2001, Commissioner, in which you pulled their social charter out from under their feet with one stroke of the pen. It will come as no surprise to you that you are not very popular in Belgium, and I still regret that you did not have the courage to have a direct debate with the dock workers in Antwerp, for example. That could have been enlightening. In Parliament we should have discarded the proposal immediately after the first reading, we should not have amended it. Various colleagues have already told me that it is not what we wanted. So why did we not vote it out? I will continue to fight against this directive, I will vote against it tomorrow and I will continue to do so. Because I still do not understand what its added value is, not even in its amended form, although I do admit that it is much improved.
I will tell you why the dock workers are striking, Mr Jarzembowski. They are, of course, striking because if you permit self-handling in another country, you must also permit self-handling in your own country straight away because of the sacred competition rules, and that is the reason why I continue to oppose it. I hope that we will be able to vote the proposal out, but I fear that we will not be able to do so. I am therefore hoping for strong amendments: self-handling out and compulsory licensing in. I found out today that we are better at defending this Parliament with a police force than we are at maintaining the social system in Europe.
Mr President, people need to be reminded in this debate that ports, as hubs of intermodal transport, play a key role in European transport policy as a whole. Their levels of efficiency throughout the Union must be improved by agreeing framework conditions for fair competition both between and in ports. The Commission proposal and this compromise we are discussing represent a cautious start to this work.
I would like to make a couple of observations regarding the content of the proposal. In my opinion, the duration of authorisations is too long, and the end result with regard to the matter of self-handling will be no more than a small step forward. We could have gone further, taking into account our committee's insistence on the prevention of social dumping. Nevertheless, this directive is a step in the right direction and Mr Jarzembowski deserves our thanks for working with such perseverance with regard to this difficult issue.
Mr President, the competition and race for profits that you wish to introduce into the administration of port facilities are already practised in maritime transport. This has led to ecological disasters involving the Erika and the Prestige and finds expression in the employment of seamen at salaries ten times lower than European salaries. When you talk of reducing the costs of port services, you are clearly talking in terms of lowering salaries, cutting jobs, increasing work rates and doing away with the forms of social and wage protection contained in the collective agreements.
We are therefore opposed to this European directive, and we call for ports and port facilities, which are useful to society as a whole, to be made a public service. We reject the idea of having dock workers compete with one another on the basis of their status or origins, for that would be to the detriment of everyone. All those who work at ports must benefit from the same conditions of salary and social protection, modelled upon the most advantageous available.
With regard to the dock workers who demonstrated before what became a besieged Parliament and were greeted by water cannon and tear gas, I should like you to assure us, Mr President and Commissioner, that the demonstrator who was arrested this afternoon, having chained himself up in the courtyard of the European Parliament, has definitely been released.
Mr President, Commissioner, ladies and gentlemen. I also welcome onto the platform some representatives of the dock workers who have got in. Today I feel a bit like I am in the Middle Ages, in a fortified castle. What can I add in a minute? So much has been said already, but this afternoon I had another meeting with some of the people from the dock workers' unions, and I was impressed by their message. This directive brings ports of convenience closer. This directive organises social competition between the European ports which will result in social dumping and also, in time, the destruction of the dock workers' charter as we know it in Belgium. Nobody is asking for this. Europe is apparently the crowbar used to tackle problems in some countries. Allowing self-handling without a prior compulsory licence has other negative consequences, as has already been mentioned here: a lack of safety and problems with environmental disasters at sea. That is all we need. My group and I are therefore voting against self-handling and in favour of the social protection of dock workers, and I hope that some socially aware fellow members of the Group of the European People's Party (Christian Democrats) and European Democrats will follow suit.
Mr President, I naturally feel that Mr Dhaene's appeal to some socially aware colleagues in the Group of the European People's Party (Christian Democrats) and European Democrats was addressed to me personally, as I am one of them. I would like to deal with just one point, namely that of compulsory licensing. As the directive now says, it is being left up to the Member States to decide whether or not to issue a licence. So they can choose for themselves. In other words, the Member States and the port authorities are free to decide whether to operate an obligatory system of this kind or not. At the same time, however, we are creating - and I do not understand this, Commissioner - an additional competition-distorting element in this directive itself. What will happen is that one port will comply with the compulsory licensing rules and may impose strict conditions in terms of workers' qualifications, social conditions, safety, the economic development of the port and so on, and another port will not do so, which will ultimately distort mutual competition between the ports.
It is therefore being left up to the Member States to decide whether or not to do this. My amendment, and an amendment that was also tabled by other people, concerning the introduction of compulsory licensing was declared inadmissible in the parliamentary committee on the basis of Rule 80 of the Rules of Procedure. I have now been told that the President of this Parliament may now declare these amendments admissible after all on account of a number of new elements, which Mr Bouwman has referred to. If this is the case then I will vote in favour. I support compulsory licensing because I am in favour of the same competitive conditions existing in all ports.
Mr President, Commissioner, this directive and this proposal have their own personality. We began with the rapporteur's positions, which gradually changed and which at the moment are being transformed by Parliament's vote. I must firstly congratulate the rapporteur on doing his job, which is to defend the position of Parliament and not his initial position.
Furthermore, these negotiations have helped us to understand that Parliament must respect the Commission's exclusive powers of legislative initiative. Some Members have tried to introduce proposals, but this has not been possible, which I believe is positive, because we must all respect everybody else's role.
This directive attempts to open up a European area of transport, which is absolutely essential, because at the moment the State areas are of no use to us. This directive, with its proposal to open up the market, attempts to stimulate a mode of transport which is very positive in terms of its relationship with the environment. Until now, maritime transport, apart from the transport of oil and dangerous goods, has been secondary, but it provides the possibility of improving European transport from the point of view of the environment, congestion and safety.
We have already had experience of access to the market in relation to other means of transport and there have been no dramas or traumas; therefore, what there has been is an increase in their management capacity. It is true that, at the moment, with the proposals in the directive, we are not talking about reducing the number of jobs in ports. We are talking about increasing the number of workers in ports while making them more efficient. We must also forget the idea that liberalisation and lack of safety go hand in hand. Aviation is a mode of transport in which safety is vital and nobody can claim that its liberalisation reduces safety.
Let us not forget, Mr President, that Parliament has made a great effort to bring its position closer to yours. In conciliation you must now reciprocate in relation to self-loading and pilotage.
Mr President, I bring greetings from the Finnish dockworkers, who know how to load and unload ships professionally and competently. They send their greetings and say that the proposal now before us should be rejected. If it were to go ahead, stevedoring would become 'flag of convenience work'. It would be done by people who sail on 'flag of convenience' vessels and who lack the special professional skills that are needed in the difficult snowy and icy conditions that exist in the north to guarantee the occupational safety of other dockworkers.
We have had bitter experiences of flag of convenience vessels flouting terms and conditions of employment and health and safety and environmental protection standards. Under the guise of competition, ship owners are now trying to extend the exploitation of seamen from the seagoing context to the ports. That cannot be accepted, given that it is being done on the pretence that it increases competition. Both port employers' and workers' organisations unanimously agree that competition will not increase with this directive. It is only economic and social dumping that will increase.
Mr President, Commissioner, free access to the port services market and equality of opportunities are requirements of the Union's Treaties and, in this regard, it is urgent that reliable information be available in order to regulate and monitor that no State provides aid to their ports, since this jeopardises free competition between the different Community ports.
There are, however, aspects which should not be exclusively regulated by the Union. The Member States and their constitutional bodies with competences in this area must maintain their capacity to include their specific rules on invitations to tender for service-providing contracts and for the protection of the workers involved. Furthermore, pilotage, mooring services and stowage, given their status as obligatory services, must not be included in the Community Directive, but their regulation must remain in the hands of the respective port authorities, without prejudice to respect for European social conditions.
And, just as an airport would be in chaos if it had various air traffic control companies, in a port there must only be one pilotage service and one mooring service and self-handling must not be allowed, and would only be acceptable if it were carried out by regular seafaring crew who furthermore are duly qualified and have sufficient knowledge to ensure that safety is not jeopardised.
Mr President, Commissioner, Mr Jarzembowski, European industry needs efficient maritime transport. That is something which the proposal for a directive on market access to port services, in the form in which it appears in the Council common position, is well placed to promote. If adopted, quite a few of the changes now proposed by the Committee on Regional Policy, Transport and Tourism at second reading, will, unfortunately, crucially undermine the directive's ability to contribute to just such more efficient maritime transport.
That particularly applies to the amendment to Article 4.9 whereby the provision that would give industry the option of self-handling using land-based personnel would disappear from the directive. If this amendment were adopted, owners of consignments would, in the future too, be prevented from loading vessels using their own skilled and authorised personnel and their own resources. If this and other unnecessary, and unnecessarily detailed, amendments were to be adopted, antiquated port structures would unfortunately persist, to the detriment of maritime transport's competitiveness.
We Swedish Moderates believe, moreover, that all port services, including pilotage services, should fall within the directive, for this could be a positive development for European trade, for an efficient, safe and competitive shipping industry and for better options in terms of transferring cargoes from road to water. Many people want to achieve this, but extremely few are working towards doing so. One step in the right direction would be to reject all the amendments that limit competition and to support those which really are aimed at promoting it. That is something I hope Parliament will do.
Mr President, the Commission has proposed to us a legal framework guaranteeing respect for competition rules and for economic freedoms in order to permit freedom of access to the market for port services. The initiative may be thought constructive in principle but, given the maritime disasters experienced by Europe in recent years, you will agree that there is the a need to ensure that the regulations voted for meet the demands of maritime security.
That is why it is important for the text adopted to consider each particular port service in its own right. At first reading, I tabled two amendments designed to exclude pilotage and mooring services from the scope of the directive. The House voted in favour of these, and that is something I am delighted about. At second reading, our rapporteur, Mr Jarzembowski, once again proposed that pilotage services be excluded from the scope of the directive, a proposal not taken on board by the Council. In the interests of consistency with our vote at first reading and in order to allow pilots to continue contributing to environmental protection and to safety in Community ports, I therefore request a vote in favour of excluding pilotage services from the scope of the directive.
On the issue of excluding mooring services, I think it would be preferable not to liberalise this service, which is also one of the key features of port safety. An opening up to competition would be slightly more acceptable to the relevant services if certain points in the directive, such as self-handling, were to be reworded. Having opted for self-handling, the ship owner must ensure that this is maintained throughout the operation. We must avoid enacting regulations authorising an à la carte system. That is why I would encourage you, ladies and gentlemen, to vote in favour of Amendment No 13, seeking to limit self-handling to seagoing personnel.
Mr President, ladies and gentlemen, I would firstly like to thank you for all your points of view and comments, including those which reject the Commission's proposal. I believe it is important that we can hold a debate and that you can present your arguments. But there are certain issues I would like to clarify because, having heard some things which have been said here, it appears that we are talking about different texts.
Firstly, the general issue of whether or not we want a competitive maritime transport system which can be incorporated into an intermodal network and which can provide an alternative to road transport. Yes or no?
Secondly, we have an entirely ideological question. Some of you believe that monopoly is the ideal situation. Ladies and gentlemen, I believe in principle that the option of healthy competition is much better than a situation of monopoly. This is essentially an ideological question. Having said all this, the facts appear to point more to one side than the other. It is true that there are elements, areas, market segments, which, due to a lack of size, do not allow for several operators. But when there is competition things work better. There is a higher quality of service, better prices and better costs, and more competitiveness.
Ladies and gentlemen, our air sector, as was said a moment ago, does not appear to have suffered as a result of introducing competition. This Parliament wishes to introduce competition into the rail sector and has voted for that by a majority. Here we are talking about also introducing competition into port services in large ports.
Ladies and gentlemen, you say that this puts an end to safety and you link it to the Prestige. What does this have to do with the Prestige? Absolutely nothing, ladies and gentlemen. It bears no relation. I am sorry, but they are different issues. Furthermore, nobody is asking for a reduction in the safety elements. This is why in the fields of pilotage and mooring services, in all these fields, specific and special precautions are being put in place, including in loading. It is said that the port authorities, which have the best knowledge, can regulate conditions in their own cases - which may consist of a certificate or of proven knowledge. We are allowing the port authorities to develop this aspect in accordance with their better knowledge of the situation in each European port.
Ladies and gentlemen, I would like to say that this is a proposal in favour of transport in general and also in favour of creating more work in our ports and having more competitive ports, which have more activity and which can cooperate in the economic development of the European Union. That is what I am in fact doing in transport, in the ports, in the other sectors of transport and in energy. That is quite simply what lies behind the Lisbon spirit.
In fact, what we are talking about here is a fundamental proposal and what we are proposing is the European model.
I will now discuss the second point that has been discussed, which is social dumping. Nobody wants social dumping, ladies and gentlemen. Nobody. We want more work for more activity in ports and furthermore with adequate social guarantees and conditions. Because, according to the European model, competition is introduced while maintaining social standards and guarantees. That is the European model, which is regulated liberalisation and which is not genuine liberalisation. Because liberalisation and regulation in principle appear to be contradictory, but, nevertheless, in Europe we are capable of combining the two elements: the advantages of the market with the guarantees of a system of solidarity. And that is what we are doing, ladies and gentlemen.
I would read two things to the honourable Members. One, what does self-handling mean? Article 9 states that self-handling is the situation in which port services can be provided for an undertaking or by an undertaking for itself using regular personnel, not temporary personnel or personnel employed for a specific task, but 'regular land-based personnel and/or seafaring crew'.
The key is that we are talking about regular personnel. But, as well as regular personnel, I would point out that Article 13(2) states that the national employment and social rules will be obligatory and that social dumping cannot take place. Ladies and gentlemen, please read the way this text has ended up because I believe it is crystal-clear.
I believe we have to consider what we are doing. We do not intend to reduce safety levels, to carry out social dumping, or anything of the kind. If we were to abide by your fears in relation to liberalisations, Ryanair or Virgin would not be operating, for example, and we would all be living with State monopolies, and I believe that more than one of you makes use of Ryanair and Virgin. So do I. Let us see if we can come to an agreement. And we have not as a result reduced safety in European air transport. Let us tell the truth, please. I understand that there has been a protest outside this Parliament. You are politicians, ladies and gentlemen. So am I. We must listen to everybody, but let us tell the truth. Nobody is proposing social dumping. On the contrary, we are talking about guaranteeing social standards and requirements relating to employment, and of regular personnel, not temporary personnel. If we restrict it to just seafaring personnel, we would then, on the contrary, be taking the wrong approach. I believe we also have to consider land-based regular personnel equally.
The third element which you have insisted on once again is that of competition between ports. Of course we are dealing here with competition between ports. What we have to ensure is that that competition is not unfair. And in this regard I agree with the honourable Members and the rapporteur, Mr Jarzembowski, in particular. With regard to Amendment No 10, let us find a solution which can clarify it further, within the limits and margins laid down in the Treaty, which we clearly cannot change by means of this text.
Finally, the issue of timeliness, mentioned by Mr Savary. He said that we should do everything apart from this. Mr Savary, the problems of the maritime sector, maritime safety ... this House has done a lot of work, as have the Commission and the Council, to improve maritime safety and we know, and the honourable Members are perfectly aware, that if the rule we proposed had been in force, we could quite possibly have prevented the last accident. Still more can be done and we are going to do it. But let us not say that we have begun with the ports because that is not true. On the contrary: we are practically ending with the ports.
We have a very serious transport problem in Europe and we must seek solutions which are alternatives to road and rail transport, in other words, land-based transport. In an enlarged Europe, in which distances are increased, the maritime sector has many more possibilities and it makes much more sense to create European cabotage. But in order to create European cabotage and for it to genuinely compete with other transport systems, that is land transport, we need efficient port services. And that is what we intend, once again: to introduce competition into the large ports - I would insist - in a regulated manner, providing social and safety guarantees. That is simply the European model.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
WRITTEN DECLARATION (ARTICLE 120)
I deeply regret the fact that the Council and Parliament have chosen not to hear the protests of the tens of thousands of workers who, throughout Europe, have risen up against this proposal for a directive and who are today demonstrating in Strasbourg.
The common position approved by the Council on access to the port services market warrants the following comments:
'Self-handling' will endanger employment as well as the social conditions of port workers, since it does not enshrine respect for the legislation and collective bargaining agreements in force in the Member States,
it breaches ILO Convention No 137 on the stability of employment in the sector; on the stability of income gained from employing contracted workers in the sector and on the right of priority for gaining employment in ports,
it breaches principles that are enshrined in Portugal's constitution, which require, at the very least, a prior sounding to be taken of organisations representing workers,
it contradicts declared objectives increasing maritime safety, by allowing agencies from outside ports which do not, therefore, have a thorough understanding of their particular characteristics, to use nautical services and to handle cargo.
The next item is the recommendation for second reading, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Council common position for adopting a European Parliament and Council directive on the promotion of the use of biofuels for transport [12695/1/2002 - C5-0585/2002 - 2001/0265(COD)] (Rapporteur: Mrs Ayuso González).
Mr President, Commissioner, ladies and gentlemen, at last we have reached an agreement so that this directive can be approved and we can therefore offer a stable framework for companies which are investing in these fuels.
I would like to stress and express my gratitude for the cooperation of the various rapporteurs - Mrs Rothe, Mr Kronberger and Mr Clegg - which has been excellent. I trust that on Wednesday we will all support this directive.
The final text is not the one Parliament would have liked, since at first reading it stated its desire for binding objectives. However, we have shown a significant degree of flexibility in order to bring ourselves closer to the Council's position and this has taken the form of nine amendments. Of all of them, I would like to highlight the one relating to the reasons for which a Member State can have different objectives to those in question and I would respectfully ask the Commission to verify compliance with this Article 4 of the directive.
Commissioner, I congratulate you on this second directive to promote alternative and renewable energies which respect the environment. But I genuinely regret not being able to extend these congratulations to other members of the Commission, who are resisting proposing coherent measures which, from the point of view of other policies, would assist compliance with this directive.
I am referring specifically to the Environment Directorate-General, which, since 1998, has been due to establish technical specifications for biofuels and captive fleets, as laid down in Directive 98/70/EC. Establishing these specifications is urgent and inexplicably the opportunity to do so was missed on the occasion of the recent revision of the aforementioned Directive 98/70/EC.
Everything suggests that we will have to wait until 2005, when this directive is going to be reviewed, to have clear specifications. I hope that this is not the case and that the problem can be resolved sooner. For as long as these specifications do not exist there will be no quality standards to apply to biofuels. This is a significant vacuum in relation to the quality of marketed fuels.
It is a paradox that the Environment Directorate-General should make proposals to reduce the sulphur content of all types of fuel and not make the least effort to promote the marketing of alternative fuels, which significantly reduce emissions and which contain no sulphur.
As for the Agriculture Directorate-General - what can I say? - it has recently presented a mid-term review of the common agricultural policy and this establishes aid for energy crops of EUR 45 per hectare, considerably lower than that for other crops and a more than insufficient maximum guaranteed area of one and a half million hectares for the whole of the European Union. Furthermore, it is proposed that 10% of land must permanently be left fallow and energy crops will not be able to be produced there as they have been until now.
It should not be acceptable that, on an issue such as the one we are dealing with, with benefits for such diverse sectors as emissions, the replacement of oil and rural development, Community policies display such a flagrant lack of coordination. Meanwhile, in the United States, Brazil or South America biofuels are receiving decisive and coordinated support from those governments.
The objectives set in the directive are ambitious, but achievable. The action plan proposed by the Commission sets an objective of 20% alternative fuels by 2020. Some may believe that this is unrealistic, but they also thought this of the directive promoting renewable energy which was approved two years ago. This directive established clear time limits and objectives and continued the support systems. Despite opinions to the contrary, the growth in these forms of energy has been astounding.
This directive is forward-looking and will open the door to the development of other fuels and technologies. I have absolutely no doubt that, with will and solidarity, we can create a market for biofuels which ensures that they are competitive in the future. I would therefore ask this Parliament to support the approval of the report next Wednesday and I trust that the Council will reach an agreement as soon as possible on the directive on the taxation of energy.
Mr President, I would firstly like to thank the rapporteur, Mrs Ayuso, for the great rigour and care with which she has produced this report. I would also like to thank the members of the Committee on Industry, External Trade, Research and Energy for the serious way they have analysed this report. Furthermore, I would like to thank this Parliament for the support it has been giving to this issue from the outset.
With the adoption of this directive we will have specific legislation for combating greenhouse gas emissions in the transport sector as well.
Furthermore, the directive provides benefits from the point of view of the security of energy supply and it may eventually lead to the creation of employment in rural areas.
An agreement on this proposal, without going to conciliation, would eliminate any possible final reservations of the members of the Council with regard to the Commission's proposals on tax relief for biofuels. As you will know, this proposal now forms part of the framework directive on taxation in energy and I believe there has recently been really encouraging progress and we hope that the Council will soon adopt it and it will enter into force.
The Commission can accept all the amendments proposed, although I would like to comment on Amendment No 2 a little later.
Firstly, I will deal with Amendment No 8, which is the key amendment. Throughout this entire process the Commission has promoted the inclusion of binding objectives. We believe that this would send a very clear message to the industry with regard to the seriousness of our proposal on biofuels.
I recognise, however, that the procedure so carefully drawn up in the Council's Common Position, with the amendments proposed by the rapporteur, provide a solid basis for action and may provide a system for reaching an agreement between the Council and Parliament.
For the first time, the States will have to establish objectives for biofuels. These objectives will have to be based on the provisions of the directive; that is, 2% in 2005 and 5.75% in 2010, which represents an increase in the overall use of fuels in each of the countries. This clearly represents a very significant but realistic increase - as the rapporteur said earlier. The States which for any reason want to set lesser objectives, will have to justify it and there are a series of criteria on which that justification will have to be based.
It should be pointed out that the Commission, like Parliament, would have preferred the list of criteria to have been restricted to the points established in Amendment No 8. However, we accept that equally valid reasons may still arise for the establishment of lesser objectives. And we recognise that for the majority of States the use of biofuels in transport will be a new area of activity; we cannot therefore make a final judgment a priori on the obstacles which may arise.
The Commission is firmly convinced that any other criterion used by the States to justify different objectives must be equivalent to the those laid down in the directive.
Finally, I will mention Amendment No 2. Recital 13 stresses the importance of the standardisation of fuels and proposes that the Commission and the standardisation bodies supervise and implement these standards in order to guarantee that biofuels gain the confidence of consumers and manufacturers. Within this context, Amendment No 2 proposes stressing, in particular, volatility parameters. However, there are various parameters in relation to rules for fuels and in this regard we believe that perhaps the amendment should say 'including volatility parameters'. We can therefore accept this amendment in principle but with this modification.
I would like once again to thank the rapporteur, all the members of the Committee and Parliament for your support and naturally I can assure you once again that, as you have requested, the Commission will ensure strict compliance with the provisions agreed for this Directive and I hope that the Council will shortly approve the taxation elements, which are essential if it is to have real content.
Mr President, I would first of all like to congratulate Mrs Ayuso González on the efforts she has made to achieve this successful outcome of a compromise. Even if she is not wholly satisfied with it, I think she has done a splendid job.
It is just as well that we do not have mandatory requirements but I think that, given goodwill on all sides, we will see some progress in the application of biofuels. With the European Union already importing 50% of its energy needs and this rising to 70% by 2030, it is important that we exploit all possible indigenous resources of energy as well as promoting greater diversity of energy sources. By developing biofuels and other renewable energies we are contributing to increased security of supply.
In my constituency in Scotland, we have the materials and the know-how to be able to develop this industry and are eager to put these proposals into action. We are also hoping to improve our environment with better air quality and a reduction in greenhouse gases. In the blending of biofuels into conventional transport fuel we can introduce these changes in a simple way that will not require vehicles or filling stations to be adapted.
Biofuels also promise to create new jobs in rural communities through crop production and in the construction and operation of processing plants. This will provide a well-needed boost to the flagging rural economies. But biofuels remain uncompetitive without significant government tax breaks. A 50% reduction in tax to match conventional fuel prices will mean subtracting a hefty chunk from Member State exchequers. How many of our governments are prepared to lose this revenue?
We are also concerned that the proposals as they stand will not necessarily result in any major real environmental benefits: production methods for most biofuels use substantial amounts of energy and create high carbon dioxide emissions. We may also see higher inputs of chemical fertilisers and pesticides. Member States must decide to promote biofuels that give an overall cost-effective benefit to the environment. Most importantly we must also invest in research to improve the cost effectiveness and environmental benefits of biofuel crops in the future.
Mr President, Commissioner, ladies and gentlemen, I should first like to thank the rapporteur, Mrs Ayuso González, for tabling a really good report and for the excellent cooperation.
I think that here too, on the issue of biofuels, Parliament is continuing to honour its cross-party commitment to promote renewable energies. It is good to know that in our efforts to do so we can usually count on the Commission's support. I have serious doubts, however - and that is putting it mildly - as to whether the Council feels the same commitment as does Parliament to our joint target of doubling the proportion of renewable energies in the total energy consumed by 2010.
At the first reading, Parliament came out in favour of binding targets for increasing the use of biofuels. As with the directive on promoting electricity generation from renewable energy sources, this did not stand a chance in the Council. We have therefore agreed, as we did for the electricity directive, to indirect targets, with the option of moving to mandatory targets at a later stage if the actual rate of increase falls significantly short of the target set.
The Council's intention to give the Member States a whole series of opportunities for setting their national targets at levels which diverge from the prescribed 5.75% by 2010 is unacceptable. I very much hope that the Commission will scrutinise the reasons for departing from the indicative targets, which the Member States will have to provide, in a really very critical light.
Despite this critical assessment of the Council position, I can say on behalf of the Group of the Party of European Socialists that we will grit our teeth and vote in favour of the compromises contained in the Council position. Why? We want a shift towards renewable energies to be promoted in the fuel sector too so as to make a positive contribution to the necessary minimising of CO2 emissions, to reduce our dependence on oil and to give a boost to development in rural areas. To achieve this it is not only targets that we need; it is also crucial that the Member States should be able to give tax breaks to biofuels.
At the moment - and I will be quite open about this - this is our only possible course of action because the Council actually has our backs up against a wall. If the promotion directive does not go through the codecision procedure in the form that the Council wishes, then the tax directive - this has been made clear to us - will not be adopted.
I very much hope that the new European constitution will make such a situation impossible in the future.
Despite the shortcomings that I have identified, I hope and indeed I am confident that this directive, together with the tax breaks, really will give a further boost to increasing the use of biofuels.
Mr President, ladies and gentlemen, on behalf of my group I would first of all like to thank the rapporteur, Mrs Ayuso González, for the important preparatory work she has done with regard to this vital issue. We are now taking the first step in the right direction, although the use of biofuels must be promoted far more vigorously from here on in. I think the targets should be binding, which is what Parliament insisted on at first reading. Parliament's position also took account of the different circumstances that exist in the Member States by making it possible to have temporary derogations. I well understand the rapporteur's willingness to show flexibility with regard to the mandatory nature of the targets in order for any real progress to be made in this important area. This time we shall not get any further ahead. The compromise amendments are satisfactory.
Many factors speak in favour of increased use of biofuels. Firstly, by promoting their use we reduce the need for imported energy and hence the EU's dependence on external energy production, and especially oil imports. Secondly, biofuels are a renewable energy source and therefore a much better option in terms of the environment than petroleum products. I also regard as very important the point of view that biofuels are a means of boosting employment. That means new opportunities for farms and also where agricultural competitiveness is facing huge difficulties in the more traditional areas.
Mr President, I support the action plan of the European Commission, which seeks to promote the greater use of alternative fuels in Europe between now and 2010. Firstly, biofuels help to reduce over-dependence on oil-based fuels, which is a cause for concern as regards both the environment and security of supply. Secondly, biofuels are environmentally friendly and they emit between 40 and 80% fewer greenhouse gases than fossil fuels.
We all know the target we must reach to comply with the provisions of the Kyoto Accord and reduce the excessive use of greenhouse gases, which only result in a depletion of the ozone layer.
Biofuels are in many cases manufactured from organic waste. This makes it possible to use waste materials, which would normally be thrown away, in order to produce energy. Biofuels offer new sources of income for European industries. We must take advantage of the job opportunities which could be created in research and technological activity. There is clearly a divergence of opinion between the Council and the European Parliament as to whether mandatory targets should be set for the use of biofuels in Europe. We must do all in our power to bring about the greater use of biofuels. The economic and environment benefits are obvious. Biofuels must be introduced, targets met and the work of Member States' governments strictly monitored and evaluated. European governments should radically change tax systems to encourage European industries to invest more in the biofuel industry. It is not only the present generation which will benefit from these new changes, but also future generations. I wish to compliment Mrs Ayuso González on her excellent report.
Mr President, Commissioner, ladies and gentlemen, I should first like to thank Mrs Ayuso González for her hard work as rapporteur for this directive. A directive on increasing the use of biofuels is something that I can only welcome, but I do regret the fact that the current situation falls well short of my expectations. It is precisely by increasing the use of biomass that we can contribute both to securing farmers' income and creating new jobs in the current and enlarged Europe as well as to enhancing the multifunctional role of the countryside. In addition, such an initiative meets the requirement of sustainability, which is so important from the point of view of protecting the environment.
In the light of all this, the compromise proposals on the table are rather disappointing and reflect a definite dilution of the original demands, because all that is left of the original obligation to blend - as we might have expected - are reference values. It would actually have been very pleasing if the Austrian model, which makes it mandatory for more biomass to be used, could have served as a model for Europe as a whole.
Finally, I have to note that unfortunately the final paper contains too few incentives for a more efficient use of biofuels. Once again the discrepancies between the interests of the fossil fuel industry and farming are clear for all to see. Given the finite nature of oil deposits and bearing in mind the Kyoto targets, we can only hope for the future that this is not a closed book, that further efforts will be made to push up the use of biofuels and that this really is just the first step in the right direction, if all of us really do feel a credible and serious responsibility for providing future generations with a secure foundation on which to live.
Mr President, Commissioner, energy and the environment are two of the EU's most important challenges. Both these challenges are placed before us when we talk about biofuels and alternatives. Measures to reduce the impact upon the climate and to increase the security of supply are important. The transport sector is one of the most important areas when it comes to the long-term security of supply. This is strongly linked to environmental work, but the transport sector is also important to economic development and the possibility of growth.
Fuel alternatives are extremely welcome. The use of biofuel may contribute to a reduction in the use of existing fossil fuels and to developments being steered in the right direction. The 'right direction' means reducing the effect upon the environment. Alternative fuels, including biofuel, must be introduced in a cost-effective way. The objective of sustainable development must be our prime concern, and we must act with a view to the long term.
New technology is being developed constantly. Today's new technology will be old-fashioned and ineffective tomorrow. Through the decision we take today, we must avoid making future technological development more difficult than necessary. We should instead behave in such a way as to facilitate future leaps in technology without ignoring safety or sustainable development. As I said before, the decision we make must reflect long-term thinking. The focus must therefore be upon promoting those biofuels that, in view of their life cycles, have particularly good characteristics in terms of climate, environmental impact and cost-effectiveness.
Trade and industry need stable basic conditions if managers are to feel confident about their assessments for the purposes of investment. It must be possible to write off new plant in a manner commensurate with the timescales for technological development and with the costs of new plant. It must not be made more difficult to use biofuels in their pure, or all but pure, forms than to use fuels blended from fossil fuels and a small amount of biofuel. It is also important for the individual Member State to be able to decide what form of biofuel is most suitable on the basis of the fundamental conditions that prevail.
Given this background and the position adopted a while ago by the Committee on Industry, External Trade, Research and Energy, we are on the way to adopting a constructive long-term position in the European Parliament and one characterised by the goal of sustainable development.
Mr President, the directive now before us forms part of a whole area of legislation to promote the use of renewable energy sources in different sectors, and therefore represents some of the several and various measures to implement the Community strategy for sustainable development adopted at the Gothenburg European Council in June 2001. The directive is especially important because developments in this very area of transport up till now have been absolutely pitiful. My colleague, Mrs Ayuso González, has really done an excellent job.
Transport accounts for more than 30% of the end use of energy in the Community and that figure is growing all the time. This trend will become stronger still and there will therefore be an increase in carbon dioxide emissions. This increase will be still greater in the candidate countries, relatively speaking.
According to the Commission's White Paper, carbon dioxide emissions associated with transport are estimated to increase by 50% over the period 1990-2010, and the main source of emissions is road traffic, which accounts for 84% of carbon dioxide emissions connected with transport. This is why the White Paper is calling for less dependence on oil by the transport sector, for ecological reasons. This is currently at a rate of 98% and would be reduced by using alternative biofuel-like fuels.
Promoting the use of biofuels in keeping with sustainable farming and forestry practices will create new opportunities for sustainable rural development. This could play a part in the creation of new jobs in rural areas. Moreover, it will be possible to obtain by-products, which, owing to their vegetable protein-rich content, could be used as animal feed.
Growing plants for biofuel production would have to be combined with current programmes for cultivation, adhering to the principle of crop rotation. To guarantee the existence of sustainable cultivation practices we should nevertheless draw up a set of clear environmental criteria so that, for example, using the same cultivated area later on for food production does not pose a risk.
The timetable approved by the Council only contains two targets with binding dates. These must not be forgotten.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, I should like to echo the numerous words of thanks to the rapporteur, Mrs Ayuso González. She has negotiated really very energetically and with great skill in this field. I should also like to thank the Commissioner once more for tabling an ambitious proposal. We all regret the fact that the proposal as tabled by the Commission and with the improvements made by Parliament at first reading was not adopted, but we are already making progress.
The advantages of extending the use of renewable raw materials to the transport sector have already been mentioned many times. They include cutting emissions, reducing our dependence on oil and above all creating more jobs in farming and rural areas. I regret the fact - and I must say this quite openly here - that no one from the Group of the Greens/European Free Alliance has taken the floor, because the Greens have after all expressed rather critical views in the debate and I had thought that we might perhaps discuss this again here today.
I think it is right that we need to take into account the environmental impact of biofuels, but we must not be one-sided. I might simply remind you of the tanker disasters that we have had in recent years. If these tankers had been carrying biofuels then the damage would, God knows, not have been as devastating, and biofuels do not need to be transported across the oceans either.
We want to promote innovation in this sector. That is why Mr Purvis was right to say that efficient and environmentally friendly fuels must be given particular support. I would add that the first step is to start promoting them at all. I fully endorse the criticism of the Council, as expressed by Mrs Rothe among others. I think it is regrettable that we cannot go further, and I will say quite explicitly something that perhaps Mrs Rothe cannot say in so many words: I am also particularly disappointed by the German Government. The Germans were not the only ones who put the brakes on, but they also had every reason to adopt a rather more constructive attitude towards the Commission proposal and our position from the first reading.
Mr President, I would like to thank the rapporteur, Mrs Ayuso González, once again for her work, as well as the committee and all the Members of Parliament and I would like to say that today we are discussing an important text which I hope Parliament will support when it votes.
It is important because, as Mrs Rothe has said, it is not sufficient simply to state principles. It is not sufficient to say that 12% of our energy must be renewable. We must take measures so that that becomes the case.
I confess that when I make a promise I like to fulfil it. The promise had been made by others. I am trying to take measures so that this promise, this agreement, this commitment made by all the countries in this Parliament and in the Council, of 12% renewable energy, may genuinely be achieved. I believe this is an extremely important measure, together with the provision on green electricity. It is not perfect, we would all have liked to have had obligatory objectives, but I believe the compromise contained in this proposal is reasonable and puts significant pressure on all the States of the Union to finally comply with what has been said here.
In the transport sector there are very few measures we can take to reduce CO2 emissions, but this is one of them and, by supporting it, I hope that we can implement it quickly, in addition to the issue of taxes, which is essential if it is to really work.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the oral question (O-0003/2003 - B5-0084/2003) to the Commission, by Mr Stevenson, on behalf of the Committee on Fisheries, on the socio-economic crisis in the white fish sector.
(In the absence of the author of the question, the President gave the floor to the Commission first)
Mr President, ladies and gentlemen, it is a pity that Mr Stevenson is not here. As you know, stocks of cod in several areas are in a quite disastrous state. Since the year 2000, the situation has dramatically worsened and the stocks are threatened with collapse. ISIS, the international scientific body, has advised closing cod, whiting and haddock fisheries for the duration of this year. This, it is thought, would be the safest way to rescue our cod stocks. However, such a drastic measure does not take account of the massive economic and social consequences that this would have on the entire sector. That is why a sustainable plan needs to incorporate all three dimensions of sustainability and that includes above all the economic and social consequences.
We therefore tabled an improved recovery plan to our technical and scientific committee as an alternative to a moratorium. It issued a favourable opinion. We then tabled this improved plan to the Council. In December 2002, however, the Council was only able to agree on a transitional recovery plan. I should like to stress, however, that this transitional plan is very positive because it already contains substantially reduced quotas, low fishing effort and improved monitoring mechanisms.
At the same time it was agreed that the Commission would make two new proposals for the long-term recovery of cod and hake in the spring. We will be tabling these proposals in April, and this week a hearing is taking place with the fishing sector and scientists from all of the Member States. I myself opened this hearing just this morning.
Obviously the long-term plan to rescue cod will be designed in such a way as to also make an appropriate contribution to stock recovery. I am aware that this plan will have severe consequences for fishermen in the short term. However, we can also intervene here with the help of the fisheries structural fund and cofinance social measures, such as for example compensation payments for the temporary cessation of activity or retraining measures. I can only urgently call on the Member States to take their responsibilities seriously and provide more funds in their programmes for measures of this kind. So far the following funds have been programmed for such compensation payments under the Structural Funds: Belgium has set aside EUR 800 000, Denmark EUR 1.6 million, the Netherlands EUR 1.3 million and France EUR 3.5 million. On the other hand, the United Kingdom, Ireland and Germany have not programmed any measures of this kind at all.
As regards the additional EUR 150 million of compensation to alleviate the socio-economic consequences in the regions concerned, I should like to make it quite clear that it is not the Commission that makes this decision, but the budgetary authority. Unfortunately, however, the Commission has not yet received any positive signal, either from the Council or Parliament, that the budgetary authority would accept such a proposal.
Turning now to your demand for the creation of regional advisory fora, I fully agree with this proposal. I would explicitly call on the Member States to take the initiative here so that regional bodies of this kind can be set up as soon as possible. These fora would moreover provide a place where scientists, fishermen and all of the other stakeholders, including the regional authorities, could do precisely what you call for in your motion, namely hold regular consultations.
As regards the call for extended powers of codecision, you know what the Commission's position is: the Commission fully supports this request.
. Mr President, last December, as the Commissioner has just outlined, following a five-day meeting of the Council of Ministers, a new transitional cod recovery plan was agreed which has had a devastating impact on much of the EU whitefish sector. Under these new regulations, which came into effect on 1 February this year, savage quota cuts have been linked to draconian limits on fishing effort. Whitefish vessels can now only fish for 15 days a month, including steaming time to the fishing grounds, and the 15 days will be reduced to 12 days unless a further 20% of the fleet is decommissioned. We are literally asking our fishermen to burn their boats.
Scotland, where there are only 162 dedicated boats left in what used to be Europe's biggest whitefish fleet, will bear the brunt of these cuts. If we scrap another 20%, the fleet will fall below the critical mass needed to sustain jobs in our harbours, ports and processing factories. The industry will go into free fall. In addition, the majority of the remaining vessels will be ones that, because they are under 10 years old, are not eligible for decommissioning subsidy. These are the vessels on which the future of our whitefish fleet relies. These are the vessels on which we rely to catch cod, haddock, plaice and other whitefish once the stocks have recovered and the total allowable catch limits have been increased. Sadly, however, these are also the vessels with the biggest outstanding debts to the banks. It would not surprise me if many of them were forced into bankruptcy. The skippers and crews, who have often mortgaged their homes to raise the cash to build these boats, will lose not only their jobs and boats but also their homes.
But Scotland is not the only country affected by these draconian measures. Ireland, Denmark, Belgium, the Netherlands and France have all suffered cuts. This is why the Committee on Fisheries voted unanimously - at least with only one abstention - to support this emergency resolution, the crux of which calls upon the Commission to adopt less drastic measures for the long-term recovery of cod which would secure the maximum number of jobs in the EU whitefish sector.
The resolution also calls for the allocation of an additional EUR 150 million to compensate fishers, processors and ancillary workers affected by these conservation measures. I would suggest that EUR 48 million should be used for transitional funding to compensate fishermen and ancillary workers affected by the 15-days-at-sea fishing limits. I would hope that this aid could be found from the flexibility instrument.
The balance of EUR 102 million should be reprogrammed out of the FIFG for the 2004 budget and should be targeted towards golden handshakes to induce fishers and ancillary workers to leave the industry, early retirement grants and retraining aid, as mentioned by Commissioner Fischler.
One day last week in Scotland the entire whitefish fleet agreed to switch off its satellite tracking systems for 24 hours in silent protest at the catastrophe that has engulfed the communities involved. In the main fisheries inspection centre there is a large screen on which dozens of tiny lights indicate the position of each fishing boat in the North Sea and around the Scottish coast. These lights represent information beamed from the satellite-tracking systems. One by one the lights went out, signifying in a dramatic way the fate that awaits Scotland's whitefish vessels.
I hope the House will agree to provide this urgent and desperately needed support. Our fishing communities are crying out for help. Please heed their call.
Mr President, Commissioner, ladies and gentlemen, as coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats and on behalf of my group, I would like to express our full support for the oral question and the resolution presented by Mr Stevenson on behalf of the Committee on Fisheries, in which, as he has just said, it has been approved practically unanimously.
Fishing is an economic activity. Sometimes we worry more about fish than about fishermen and we have to deal with both. It is true that it is an economic activity that involves a natural resource which must be protected. But this protection should be carried out through reasonable long-term measures, with expert scientific support - one of the European Union's outstanding tasks - and with the support of the sector in question. And when these measures are taken in this way, the sector itself will accept them better. Furthermore, we must lay down accompanying socio-economic measures in order to alleviate their possible consequences.
The motion for a resolution being presented today to the plenum in the name of the Committee on Fisheries has been entirely accepted and moves in the direction which we have discussed in the Committee on Fisheries not only for cod and for these white species, but for all species in general. Today we are talking about cod and all the white species, but tomorrow we may talk about others and I believe that the solidarity with the people affected is laudable - in this case with the Nordic fishermen and essentially with the countries mentioned here, as well as Scotland, and all the Members have worked together on this.
I have been pleased by the words of the Commissioner in support of these measures proposed in the committee and I would like, Mr President, on a personal basis and as a Galician, to say that, just as this House showed solidarity with Galicia in the case of the failure to reach an agreement with Morocco or following the Prestige accident, it is now the turn of the Nordic countries and the Scots and we will stand together and show mutual solidarity.
Mr President, in December 2002 the Fisheries Council agreed a compromise which effectively halved catches for the Scottish and UK whitefish fleets and stopped vessels going to sea for more than 15 days a month. These are drastic measures but far short of the all-out moratorium recommended to the Commission by its scientific advisors on fish stocks, ISIS.
United Kingdom and Scottish ministers have been attacked for agreeing to the hard-fought compromise. At the time one of the fishing leaders commented that he doubted that the Archangel Gabriel could have got a better deal in the circumstances. Inevitably such actions have a socio-economic impact on the communities that depend on fishing for whitefish - especially cod. We must acknowledge this.
I give my personal support to the resolution before us this evening. I also welcome the GBP 50 million compensation package approved by the Scottish Parliament last week and the related compensation packages in England, Wales and Northern Ireland.
It is significant that we are discussing this issue as vital talks take place today and tomorrow in Brussels. Scottish and UK fishermen have joined fellow fishermen and civil servants from other EU countries at the European Commission's Fisheries Advisory Committee. Talks will focus on a long-term cod recovery plan. I am delighted that the Fisheries Commissioner, Mr Fischler, will bring forward amendments to the current restrictions which have proved to be 'too rigid'. However, the negotiations on the long-term recovery plan will be tough. We really have to think carefully about the right road to take. I want us to examine all possible options on effort control. Saying 'sod the cod', allowing fishing to continue and hoping for the best is hardly an option, nor is renationalising the CFP. This ducks the difficult issues posed by the need for stock recovery.
We really need to rationalise the CFP and cod recovery. We must work in a cooperative manner with industry, ministers and other organisations to seek a common solution. We must also create regional committees, allowing decisions to be taken as close to those affected as possible. Doing nothing in the light of declining cod stocks is not an option. The difficult task of arriving at a quota figure that is sustainable, yet scientifically credible, remains.
Mr President, in supporting this motion I speak particularly of the need to give financial assistance, both to cushion the socio-economic effects of the measures that have been taken and to help the industry to survive until the stocks have recovered.
For colleagues whose constituencies are landlocked I offer the following analogy: supposing for good environmental reasons, such as a drastic cut in CO2 omissions, road haulage operators were told by the EU that they could only use their lorries for two weeks out of every four, and then only on condition that a significant proportion of the vehicles were taken off the road altogether. Imagine the fiscal consequences for the businesses concerned, then imagine that these businesses are the mainstay of towns and villages with fragile economies, and think what the outcome would be for local shops, schools and other services.
Sadly, we who represent fishing communities around the North Sea - certainly those of us from Scotland - do not need to use our imaginations. We can already feel the effects. Of course assistance with restructuring can be given from within Member States. As Mrs Stihler has already said, the Scottish Executive has managed to find GBP 50 million from its already restricted budget. That is a measure of the seriousness of the situation. But I believe that the EU too must shoulder some of the financial responsibility. This is in part because past shortcomings of the CFP have contributed to the crisis. To a larger extent, it is because any democracy must adhere to the moral principle that where the direct effect of legislation is the destruction of people's honest livelihoods, they are at least compensated accordingly.
I hope that the EU counts itself as such a democracy and that this principle will be fully expressed in the forthcoming vote.
Mr President, just this once I shall resist the temptation to lambast the Commission and the Council for their contributions to the crisis facing the whitefish sector in Scotland. I can assure fellow Members that there certainly is a major crisis of confidence in the European Union's ability to manage fisheries at all. However, I will concentrate my remarks tonight on the main and most important purpose of the resolution which accompanies this question, that is, the social and economic consequences arising from the decisions made at the December Fisheries Council.
Businesses are already feeling the pain from the interim cod recovery measures: not just the fish-catching sector, but whole communities. It is predicted that the long-term recovery plan will continue to inflict real economic and social hardship. I hope, therefore, that this House will unite in support of this resolution, calling for up to EUR 150 million of additional EU funding - and 'additional' is the important word here. This amount would be in addition to Member States' commitments, constituting a fund to help offset the widest possible range of economic and social consequences that the European Union fisheries management decision will inflict.
My preference would be to aim for the use of the flexibility instrument for this. Not so long ago, as has been pointed out, the political will of this House and the Council, and the loss of fishing rights in Moroccan waters, brought about a similar, highly-concentrated downturn in activity. There will have to be detailed discussion of plans and priorities for the use of such a fund, but I certainly hope that this week we will take the first step towards setting it up. I call upon the UK Government to abandon its previous resistance to taking part in such a process.
Mr President, there must be no doubt at all about the objective of the harsh measures proposed by the Commission and endorsed by the Council concerning cod stocks in the North Sea. The aim is, in fact, long-term restocking designed to preserve as many jobs as possible in the fishing communities that have been netting white fish for years and that are to be temporarily and fairly compensated and not required to diversify once and for all into other areas of activity. In order to attain this objective, we need not, however, confine ourselves to these draconian measures for limiting the number of days on which fishing is engaged in. It is imperative that we learn lessons from the Canadian experience, which we need to examine very carefully indeed.
The moratorium introduced in the North Atlantic twelve years ago has not, I regret to say, had the expected effect. The cessation of fishing has had no effect upon the state of cod stocks off Newfoundland and Nova Scotia and in the Gulf of Saint Lawrence. Forty thousand jobs have been destroyed but, for all that, there has been no restocking. The Canadians now recognise that fishing is just one factor among others in the development of cod stocks. Other factors play key roles and must be studied much more shrewdly and taken into account to the same extent as fishing: climatic factors, the change in water temperature, the importance of natural mortality and the significant removal of cod by seals, of which there is a population explosion, as well as by mackerel and herring, which are proving to be great consumers of cod eggs. It would also seem that, in Canada, fishermen have not been sufficiently involved in the preparation and management of restocking plans.
If we want our game plan to give us every chance of success, it is therefore vital quickly to define a framework in which it will be possible to collate local experience and scientific expertise on a permanent basis and not confine ourselves to banning fishing and keeping vessels in port, as if such measures alone were automatically going to result in restocking. The latter, rudimentary courses of action must necessarily and quickly be supplemented by in-depth analyses - funded through the release of financial resources - of a wide range of factors, extending to include the effects of fishing for the purpose of producing fishmeal. This would make it possible to implement a much more elaborate administration policy and so to preserve as far as possible what must remain our chief objective: a future for the fishing communities concerned.
Mr President, it is very sad that we are having this debate tonight and that we need to give GBP 150 million in funding to help the fishing industry. It is because of the failure of the common fisheries policy that we are having to provide this money.
We should also look at industrial fishing - and I know there are mixed views about this - in which sand eels are extracted from the sea bed. Sand eels are part of the food chain of the cod and these things are all linked. The process of having quotas for fish and throwing healthy fish overboard over the years has also contributed greatly to the position we are in. But we must now face up to the reality that cod stocks are low and that the families and communities involved in the fishing industry who need support should receive it.
I strongly support the resolution to provide GBP 150 million of additional funding. I would urge the UK Government to take this up and use it in a very efficient way. One of the problems with funding of this type, as was found when it was used in Spanish waters, is that it is very difficult for the fishing boats, those tied up for the processing industry and others, to claim these funds. I would urge Commissioner Fischler to look at the way this money can be spent. If we offer people money and they cannot then obtain it, they will only end up more frustrated than they were before. I urge everybody to support this.
Mr President, Commissioner, I am able to say straight away that I support the resolution. The resolution deals with those aspects we are discussing in Parliament and, in general, with what gives rise to the problems in the regions when we implement such dramatic decisions concerning certain fish stocks - in this case, cod in particular. There can be no doubt that there must be a balance in the marine environment. There must be a balance in the stocks. Clearly, such dramatic decisions can, however, be damaging to the regions and to those communities that depend upon fisheries and the industry surrounding fisheries. The EU must therefore intervene and raise some of these problems.
In that connection, I should also like to draw attention to the fact that fisheries-based industry and gutting and canning firms must have raw materials, and it is therefore now time for us to review the tariff barriers that prevent the raw materials from reaching our companies in the EU. Price mechanisms and tariff barriers mean that the prices for these raw materials are very much higher than the prices for the same raw materials on the world market.
Mr President, Commissioner, allow me to make it clear from the outset that the Group of the Greens/European Free Alliance is very concerned about the socio-economic crisis within the white fish sector and that we are also in favour of providing financial compensation to those fishermen affected by necessary measures to save and conserve the cod stocks.
This crisis must not prevent us from taking necessary measures to conserve the white fish and cod stocks in the long term, and item 2 of the resolution is therefore very important. In this, the European Parliament calls upon the Commission and the Council to ensure that changes to the measures taken to conserve cod stocks are made in such a way as not to lead to a further reduction in cod stocks but, rather, to maximise their chances of recovery.
The Greens have also tabled a new amendment in which we ask the Commission and the Council to take account of the fact that ISIS researchers believe that many cod stocks in EU waters are now down to a critically low level. I do not believe that any of the laboured arguments we have heard in Parliament are of any help. Clearly, it is the fishing effort that matters. New test trawls on Sweden's west coast also show that cod stocks are at their lowest level for 23 years and that the number of one year-old fish of this species amounts to only a tenth of the number a year ago.
This is worse than we thought. It is therefore also an unprecedented scandal that the EU is preventing us from calling a halt to cod fishing in these waters, which we would do by means of a moratorium. That this is a disaster is a matter of actual fact. We have our hands tied, which is enormously frustrating. I really want to question the way in which the Commission is acting in this matter.
Mr President, Commissioner, ladies and gentlemen, may I first say as an aside that, with all due respect, you cannot blame the weather for everything. In the end, we too have had our part to play in the fact that cod stocks are now at this catastrophic minimum level of one third, that is 50 000 tonnes. Let us not forget it!
My main comment, however, is as follows: I have taken over - foolishly, I am almost tempted to add - as the Committee on Fisheries' rapporteur for the 2004 Budget. The basis for this work is of course the current budget for 2003, a prominent feature of which is the reform of the CFP and its requirements. No provision is made in the individual budget lines for disasters, however, which means that we are not prepared for them, either in the Member States or in the European Parliament. Generous interpretation of the rules on flexibility and the reserve, as was still possible in the case of Morocco, is no longer an option. It is primarily the Member States that are having to pick up the bill for the consequences of the Prestige disaster off the coast of Galicia and the 45% reduction in the catch quota for cod. Their policy - the policy of the Member States - is also in need of reform. However we here in Parliament need to help the fishermen today.
It is still a fact that it is not pity or greed that motivates our actions here in Parliament, but the knowledge of the hardship being suffered by our coastal communities, which in addition have to earn their daily bread under the most difficult of conditions. We all know that in the peripheral areas of our prosperous EU there is usually no alternative work available. We, the EU, are a community based on solidarity and we have to help. But how? At times like this a great deal of good will and assertiveness is needed in this House, particularly in the Committee on Budgets, but also in the Commission and crucially - as I have said - in the Member States. Please take note!
Mr President, the fisheries industry in crisis - we have heard it all before. But this time it is extremely serious. Where I come from in Northern Ireland fishermen have already suffered severe setbacks and quotas and have cooperated in six-week closures during the spawning season, for the last three to four years. That was done in a cooperative way. No doubt they will cooperate again in the future, if such closures happen.
But what is the future to be? It certainly looks very bleak at present for those fishing communities. That is why I believe that this proposal - which I support - gives hope to the people who live in these remote communities, where no other hope exists for them and no one seems to want to help. By that commitment to those areas we would begin to show that we are giving them a lifeline for some kind of a future and that they have not been forgotten.
As to that future, I have no doubt that the industry must be involved in the decision-making process. This has been one of the weaknesses down the years, for as long as I can remember. The scientists blame the fishermen, the fishermen blame the scientists and we try to find a way through. High-wire negotiations only lead to mistrust. I was in Brussels, along with Mr Stevenson, when the negotiations took place last December. The way they were conducted was no way for us to conduct such important negotiations. I hope you will bear that in mind and make sure it does not happen again.
I appeal for the stakeholders in the industry to be consulted in a meaningful way, not with platitudes. Their views should not be overlooked in any way. We are discussing people's livelihoods, their way of life, indeed their very existence. I call on the Commission and the United Kingdom Government - because in the past they have not shown themselves to be prepared to put up the matching funding - this time to put their money where their mouth is and make sure they give support to these communities.
Mr President, ladies and gentlemen, following this debate I should first like to make a few corrections and clarifications: Mr Stevenson said that the problem was that after 20% of the UK fleet had been decommissioned, days at sea were being reduced to 12. It is precisely the reverse. We anticipated the 20% decommissioning - before it had actually happened - and did our calculations as if it had already taken place. On that basis we stipulated 15 days at sea, and so no further cuts are now going to be made.
Secondly, it is news to me that the majority of the fishing fleet in the United Kingdom now consists of vessels that are under ten years old. I do not therefore agree that under this decommissioning exercise - which by the way was not something that we prescribed but was something that the United Kingdom decided to do on its own - vessels are having to be scrapped that are not eligible for decommissioning subsidy.
Thirdly, as I see it we have to draw a distinction. On the one hand, there are measures that need to be taken to rescue cod and the recovery plan has to be based on these. There is no way round this. On the other hand, we have to show sympathy for the social consequences that this is going to have over a particular period, for an interim period. There too we have to show understanding and help the fishermen. If we are only half-hearted in both respects then it will be completely counter-productive. If we only take half measures then we will not be able to bring about stock recovery and this will do huge damage to our fishermen in the long term. Considerably more fishermen will be faced with having to scrap their vessels because they will not be able to fish any more.
On the other hand, however, it is of course also fair that we should offer help to alleviate the impact of the measures that we are having to take under the recovery plan.
I should also like to point out that the Commission is monitoring the sand eel or industrial fishing issue with very great care. In the past we have asked ISIS to investigate this matter in detail. So far, in any case, we do not have any indication that industrial fishing - if it is carried out lawfully - has an adverse impact on cod stocks.
I think it is only right to set the record straight with regard to Mrs Stihler's comments too. She is quite right to say that Scotland, or the United Kingdom, has made GBP 50 million available - that is pounds not euros - to ensure adequate funding for social measures. This money is however coming entirely from national sources and has been declared as a national subsidy. This means that no Community money is being claimed for this, which also presents a certain advantage to the other Member States because there will be more Community funds left for them.
Once again: if you demand more money here then this decision has to be made first and foremost, if not in full, by the budgetary authority. The recovery plan is not a Commission decision either; it is the Council that decides, and the Fisheries Council will also be addressing this matter once again at its next meeting.
Mr President, I would like to ask a question. Mr Fischler, in the light of all of these disasters - and I am sure that this will not be the last - should we not consider introducing something along the lines of a disaster fund - I cannot think what else to call it - of around a cent for every fish fin, so that we can actually offer help in those cases when it is really necessary? You see, we also have to be able to give help spontaneously.
Recently the idea was floated of distributing the funds over several years, if we do not get the money now, but of course that would not help the fishermen either. Is this something that the Commission might also consider?
Mr President, Mrs Langenhagen, I am quite happy to reflect on these matters in more detail with the Committee on Fisheries. Even at this stage I should just like to point out though that we are going to have to give this very careful thought because, as you yourself know, the funds available under the fisheries structural fund are very limited. If we are now to create a reserve for emergencies from the outset then obviously that money is not going to be available for the normal programme, which could ultimately mean that we leave money unutilised, because we can hopefully assume that in the future we will no longer have to deal with a series of disasters, but on the contrary that with the help of these recovery plans we will have things under control. We will be addressing this issue in great detail during the course of this year: proposals will also be made to Parliament for additional recovery plans. But as I have said, this is certainly something that it will be worth discussing in more detail and I am happy to do so. Perhaps we might also have an informal debate on this in the Committee on Fisheries, say on the basis of a non-paper of some kind.
Thank you very much, Commissioner, for this additional answer.
At the end of this debate, I have received a proposal for a resolution on behalf of the Committee on Fisheries.
The vote on this resolution will take place on Wednesday at 12 noon.
I declare the 2002-2003 annual session closed. I would remind you that, pursuant to the provisions of the Treaty, the European Parliament will meet tomorrow, Tuesday 11 March 2003, at 9 a.m.
(The sitting was closed at 10.29 p.m.)